Exhibit 10.1

 

 

 

CLASS A-1 NOTE PURCHASE AGREEMENT

(SERIES 2012-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1)

dated as of March 15, 2012

among

DOMINO’S PIZZA MASTER ISSUER LLC,

DOMINO’S IP HOLDER LLC,

DOMINO’S PIZZA DISTRIBUTION LLC, and

DOMINO’S SPV CANADIAN HOLDING COMPANY INC.

each as a Co-Issuer,

DOMINO’S PIZZA LLC,

as Manager,

CERTAIN CONDUIT INVESTORS,

each as a Conduit Investor,

CERTAIN FINANCIAL INSTITUTIONS,

each as a Committed Note Purchaser,

CERTAIN FUNDING AGENTS,

BARCLAYS BANK PLC,

as L/C Provider,

BARCLAYS BANK PLC,

as Swingline Lender,

and

BARCLAYS BANK PLC,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     2   

SECTION 1.01 Definitions

     2   

ARTICLE II PURCHASE AND SALE OF SERIES 2012-1 CLASS A-1 NOTES

     2   

SECTION 2.01 The Initial Advance Notes

     2   

SECTION 2.02 Advances

     3   

SECTION 2.03 Borrowing Procedures

     4   

SECTION 2.04 The Series 2012-1 Class A-1 Notes

     7   

SECTION 2.05 Reduction in Commitments

     8   

SECTION 2.06 Swingline Commitment

     11   

SECTION 2.07 L/C Commitment

     14   

SECTION 2.08 L/C Reimbursement Obligations

     19   

SECTION 2.09 L/C Participations

     21   

ARTICLE III INTEREST AND FEES

     23   

SECTION 3.01 Interest

     23   

SECTION 3.02 Fees

     25   

SECTION 3.03 Eurodollar Lending Unlawful

     25   

SECTION 3.04 Deposits Unavailable

     26   

SECTION 3.05 Increased Costs, etc.

     26   

SECTION 3.06 Funding Losses

     27   

SECTION 3.07 Increased Capital Costs

     28   

SECTION 3.08 Taxes

     28   

SECTION 3.09 Change of Lending Office

     31   

ARTICLE IV OTHER PAYMENT TERMS

     32   

SECTION 4.01 Time and Method of Payment

     32   

SECTION 4.02 Order of Distributions

     32   

SECTION 4.03 L/C Cash Collateral

     33   

SECTION 4.04 Alternative Arrangements with Respect to Letters of Credit

     34   

ARTICLE V THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

     34   

SECTION 5.01 Authorization and Action of the Administrative Agent

     34   

SECTION 5.02 Delegation of Duties

     35   

SECTION 5.03 Exculpatory Provisions

     35   

SECTION 5.04 Reliance

     35   

SECTION 5.05 Non-Reliance on the Administrative Agent and Other Purchasers

     36   

SECTION 5.06 The Administrative Agent in its Individual Capacity

     36   

SECTION 5.07 Successor Administrative Agent; Defaulting Administrative Agent

     36   

SECTION 5.08 Authorization and Action of Funding Agents

     38   

SECTION 5.09 Delegation of Duties

     39   

 

i



--------------------------------------------------------------------------------

 

SECTION 5.10 Exculpatory Provisions

     39   

SECTION 5.11 Reliance

     39   

SECTION 5.12 Non-Reliance on the Funding Agent and Other Purchasers

     39   

SECTION 5.13 The Funding Agent in its Individual Capacity

     40   

SECTION 5.14 Successor Funding Agent

     40   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     40   

SECTION 6.01 The Co-Issuers

     40   

SECTION 6.02 DPL

     41   

SECTION 6.03 Lender Parties

     42   

ARTICLE VII CONDITIONS

     43   

SECTION 7.01 Conditions to Issuance and Effectiveness

     43   

SECTION 7.02 Conditions to Initial Extensions of Credit

     44   

SECTION 7.03 Conditions to Each Extension of Credit

     44   

ARTICLE VIII COVENANTS

     45   

SECTION 8.01 Covenants

     45   

ARTICLE IX MISCELLANEOUS PROVISIONS

     47   

SECTION 9.01 Amendments

     47   

SECTION 9.02 No Waiver; Remedies

     49   

SECTION 9.03 Binding on Successors and Assigns

     49   

SECTION 9.04 Survival of Agreement

     50   

SECTION 9.05 Payment of Costs and Expenses; Indemnification

     50   

SECTION 9.06 Characterization as Related Document; Entire Agreement

     53   

SECTION 9.07 Notices

     54   

SECTION 9.08 Severability of Provisions

     54   

SECTION 9.09 Tax Characterization

     54   

SECTION 9.10 No Proceedings; Limited Recourse

     54   

SECTION 9.11 Confidentiality

     55   

SECTION 9.12 GOVERNING LAW; CONFLICTS WITH INDENTURE

     56   

SECTION 9.13 JURISDICTION

     56   

SECTION 9.14 WAIVER OF JURY TRIAL

     57   

SECTION 9.15 Counterparts

     57   

SECTION 9.16 Third Party Beneficiary

     57   

SECTION 9.17 Assignment

     57   

SECTION 9.18 Defaulting Investors

     60   

SECTION 9.19 Consent

     63   

 

ii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE I    Investor Groups and Commitments SCHEDULE II    Notice Addresses
for Lender Parties and Agents SCHEDULE III    Additional Closing Conditions
SCHEDULE IV    Amendments and Terminations Requiring Consent EXHIBIT A    Form
of Advance Request EXHIBIT A-1    Form of Swingline Loan Request EXHIBIT A-2   
Form of L/C Application EXHIBIT B    Form of Assignment and Assumption Agreement
EXHIBIT C    Form of Investor Group Supplement EXHIBIT D    Form of Purchaser’s
Letter

 

iii



--------------------------------------------------------------------------------

CLASS A-1 NOTE PURCHASE AGREEMENT

THIS CLASS A-1 NOTE PURCHASE AGREEMENT, dated as of March 15, 2012 (as amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”), is made by and among:

(a) DOMINO’S PIZZA MASTER ISSUER LLC, a Delaware limited liability company (the
“Master Issuer”), DOMINO’S IP HOLDER LLC, a Delaware limited liability company
(the “IP Holder”), DOMINO’S PIZZA DISTRIBUTION LLC, a Delaware limited liability
company (the “Domestic Distributor”) and DOMINO’S SPV CANADIAN HOLDING COMPANY
INC., a Delaware corporation (the “SPV CANADIAN HOLDCO”, each, a “Co-Issuer”
and, collectively, the “Co-Issuers”),

(b) DOMINO’S PIZZA LLC, a Michigan limited liability company, as the manager
(“DPL” or the “Manager”),

(c) the several commercial paper conduits listed on Schedule I as Conduit
Investors and their respective permitted successors and assigns (each, a
“Conduit Investor” and, collectively, the “Conduit Investors”),

(d) the several financial institutions listed on Schedule I as Committed Note
Purchasers and their respective permitted successors and assigns (each, a
“Committed Note Purchaser” and, collectively, the “Committed Note Purchasers”),

(e) for each Investor Group, the financial institution entitled to act on behalf
of the Investor Group set forth opposite the name of such Investor Group on
Schedule I as Funding Agent and its permitted successors and assigns (each, the
“Funding Agent” with respect to such Investor Group and, collectively, the
“Funding Agents”),

(f) BARCLAYS BANK PLC, as L/C Provider,

(g) BARCLAYS BANK PLC, as Swingline Lender, and

(h) BARCLAYS BANK PLC, in its capacity as administrative agent for the Conduit
Investors, the Committed Note Purchasers, the Funding Agents, the L/C Provider
and the Swingline Lender (together with its permitted successors and assigns in
such capacity, the “Administrative Agent” or the “Series 2012-1 Class A-1
Administrative Agent”).

BACKGROUND

1. Contemporaneously with the execution and delivery of this Agreement, the
Co-Issuers and Citibank, N.A., as Trustee, are entering into the Series 2012-1
Supplement, of even date herewith (as the same may be amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the terms thereof, the “Series 2012-1 Supplement”), to the Amended and Restated
Base



--------------------------------------------------------------------------------

Indenture, of even date herewith (as the same may be further amended,
supplemented, amended and restated or otherwise modified from time to time
hereafter in accordance with the terms thereof, the “Base Indenture” and,
together with the Series 2012-1 Supplement and any other supplement to the Base
Indenture, the “Indenture”), among the Co-Issuers and the Trustee, pursuant to
which the Co-Issuers will issue the Series 2012-1 Class A-1 Notes (as defined in
the Series 2012-1 Supplement) in accordance with the Indenture.

2. The Co-Issuers wish to (a) issue the Series 2012-1 Class A-1 Advance Notes to
each Funding Agent on behalf of the Investors in the related Investor Group, and
obtain the agreement of the applicable Investors to make loans from time to time
(each, an “Advance” or a “Series 2012-1 Class A-1 Advance” and, collectively,
the “Advances” or the “Series 2012-1 Class A-1 Advances”) that will constitute
the purchase of Series 2012-1 Class A-1 Outstanding Principal Amounts on the
terms and conditions set forth in this Agreement; (b) issue the Series 2012-1
Class A-1 Swingline Note to the Swingline Lender and obtain the agreement of the
Swingline Lender to make Swingline Loans on the terms and conditions set forth
in this Agreement; and (c) issue the Series 2012-1 Class A-1 L/C Note to the L/C
Provider and obtain the agreement of the L/C Provider to provide Letters of
Credit on the terms and conditions set forth in this Agreement. L/C Obligations
in connection with Letters of Credit issued pursuant to the Series 2012-1
Class A-1 L/C Note will constitute purchases of Series 2012-1 Class A-1
Outstanding Principal Amounts upon the incurrence of such L/C Obligations. The
Series 2012-1 Class A-1 Advance Notes, the Series 2012-1 Class A-1 Swingline
Note and the Series 2012-1 Class A-1 L/C Note constitute Series 2012-1 Class A-1
Notes. DPL has joined in this Agreement to confirm certain representations,
warranties and covenants made by it for the benefit of each Lender Party.

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions . As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble and the recitals hereto) shall have the meanings
assigned to such terms in the Series 2012-1 Supplemental Definitions List
attached to the Series 2012-1 Supplement as Annex A or in the Base Indenture
Definitions List attached to the Base Indenture as Annex A, as applicable.
Unless otherwise specified herein, all Article, Exhibit, Section or Subsection
references herein shall refer to Articles, Exhibits, Sections or Subsections of
this Agreement.

ARTICLE II

PURCHASE AND SALE OF SERIES 2012-1 CLASS A-1 NOTES

SECTION 2.01 The Initial Advance Notes . On the terms and conditions set forth
in the Indenture and this Agreement, and in reliance on the covenants,
representations and agreements set forth herein and therein, the Co-Issuers
shall issue and shall request the Trustee to authenticate the initial Series
2012-1 Class A-1 Advance Notes, which the Co-Issuers shall deliver to each
Funding Agent on behalf of the

 

2



--------------------------------------------------------------------------------

Investors in the related Investor Group on the Series 2012-1 Closing Date. Such
initial Series 2012-1 Class A-1 Advance Note for each Investor Group shall be
dated the Series 2012-1 Closing Date, shall be registered in the name of the
related Funding Agent or its nominee, as agent for the related Investors, or in
such other name or nominee as such Funding Agent may request, shall have a
maximum principal amount equal to the Maximum Investor Group Principal Amount
for such Investor Group, shall have an initial outstanding principal amount
equal to such Investor Group’s Commitment Percentage of the Series 2012-1 Class
A-1 Initial Advance Principal Amount, and shall be duly authenticated in
accordance with the provisions of the Indenture.

SECTION 2.02 Advances.

(a) Subject to the terms and conditions of this Agreement and the Indenture,
each Eligible Conduit Investor, if any, may and, if such Conduit Investor
determines that it will not make (or it does not in fact make) an Advance or any
portion of an Advance, its related Committed Note Purchaser(s) shall or, if
there is no Eligible Conduit Investor with respect to any Investor Group, the
Committed Note Purchaser(s) with respect to such Investor Group shall, upon the
Co-Issuers’ request delivered in accordance with the provisions of Section 2.03
and the satisfaction of all conditions precedent thereto (or under the
circumstances set forth in Section 2.05, 2.06 or 2.08), make Advances from time
to time during the Commitment Term; provided that such Advances shall be made
ratably by each Investor Group based on their respective Commitment Percentages
and the portion of any such Advance made by any Committed Note Purchaser in such
Investor Group shall be its Committed Note Purchaser Percentage of the Advances
to be made by such Investor Group (or the portion thereof not being made by any
Conduit Investor in such Investor Group); provided, further, that if, as a
result of any Committed Note Purchaser (a “Non-Funding Committed Note
Purchaser”) failing to make any previous Advance that such Non-Funding Committed
Note Purchaser was required to make, outstanding Advances are not held ratably
by each Investor Group based on their respective Commitment Percentages and
among the Committed Note Purchasers within each Investor Group based on their
respective Committed Note Purchaser Percentages at the time a request for
Advances is made, (x) such Non-Funding Committed Note Purchaser shall make all
of such Advances until outstanding Advances are held ratably by each Investor
Group based on their respective Commitment Percentages and among the Committed
Note Purchasers within each Investor Group based on their respective Committed
Note Purchaser Percentages and (y) further Advances shall be made ratably by
each Investor Group based on their respective Commitment Percentages and the
portion of any such Advance made by any Committed Note Purchaser in such
Investor Group shall be its Committed Note Purchaser Percentage of the Advances
to be made by such Investor Group (or the portion thereof not being made by any
Conduit Investor in such Investor Group); provided, further, that the failure of
a Non-Funding Committed Note Purchaser to make Advances pursuant to the
immediately preceding proviso shall not, subject to the immediately following
proviso, relieve any other Committed Note Purchaser of its obligation hereunder,
if any, to make Advances in accordance with Section 2.03(b)(i); provided,
further, that, subject, in the case of clause (i) below, to Section 2.03(b)(ii),
no Advance shall be required or permitted to be made by any Investor on any date
to the extent that, after giving effect to such

 

3



--------------------------------------------------------------------------------

Advance, (i) the related Investor Group Principal Amount would exceed the
related Maximum Investor Group Principal Amount or (ii) the Series 2012-1 Class
A-1 Outstanding Principal Amount would exceed the Series 2012-1 Class A-1
Maximum Principal Amount.

(b) Notwithstanding anything herein or in any other Related Document to the
contrary, at no time will a Conduit Investor be obligated to make Advances
hereunder. If at any time any Conduit Investor is not an Eligible Conduit
Investor, such Conduit Investor shall promptly notify the Administrative Agent
(who shall promptly notify the related Funding Agent and the Master Issuer (on
behalf of the Co-Issuers)) thereof.

(c) Each of the Advances to be made on any date shall be made as part of a
single borrowing (each such single borrowing being a “Borrowing”). The Advances
made as part of the initial Borrowing on the Series 2012-1 Closing Date will be
evidenced by the Series 2012-1 Class A-1 Advance Notes issued in connection
herewith and will constitute purchases of Series 2012-1 Class A-1 Initial
Advance Principal Amounts corresponding to the amount of such Advances. All of
the other Advances will constitute Increases evidenced by the Series 2012-1
Class A-1 Advance Notes issued in connection herewith and will constitute
purchases of Series 2012-1 Class A-1 Outstanding Principal Amounts corresponding
to the amount of such Advances.

(d) Section 2.2(b) of the Series 2012-1 Supplement specifies the procedures to
be followed in connection with any Voluntary Decrease of the Series 2012-1 Class
A-1 Outstanding Principal Amount. Each such Voluntary Decrease in respect of any
Advances shall be either (i) in an aggregate minimum principal amount of
$200,000 and integral multiples of $100,000 in excess thereof or (ii) or such
other amount necessary to reduce the Series 2012-1 Class A-1 Outstanding
Principal Amount to zero.

(e) Subject to the terms of this Agreement and the Series 2012-1 Supplement, the
aggregate principal amount of the Advances evidenced by the Series 2012-1 Class
A-1 Advance Notes may be increased by Borrowings or decreased by Voluntary
Decreases from time to time.

SECTION 2.03 Borrowing Procedures.

(a) Whenever the Co-Issuers wish to make a Borrowing, the Co-Issuers shall (or
shall cause the Manager on their behalf to) notify the Administrative Agent (who
shall promptly, and in any event by 4:00 p.m. (New York City time) on the same
Business Day as its receipt of the same, notify each Funding Agent of its
pro rata share thereof (or other required share, as required pursuant to
Section 2.02(a)) and notify the Trustee, the Control Party, the Swingline Lender
and the L/C Provider in writing of such Borrowing) by written notice in the form
of an Advance Request delivered to the Administrative Agent no later than 12:00
p.m. (New York City time) two Business Days (or, in the case of any Eurodollar
Advances for purposes of Section 3.01(b), three Business Days) prior to the date
of Borrowing (unless a shorter period is agreed upon by

 

4



--------------------------------------------------------------------------------

the Administrative Agent and the L/C Provider, the L/C Issuing Bank, the
Swingline Lender or the Funding Agents, as applicable), which date of Borrowing
shall be a Business Day during the Commitment Term. Each such notice shall be
irrevocable and shall in each case refer to this Agreement and specify (i) the
Borrowing date, (ii) the aggregate amount of the requested Borrowing to be made
on such date, (iii) the amount of outstanding Swingline Loans and Unreimbursed
L/C Drawings (if applicable) to be repaid with the proceeds of such Borrowing on
the Borrowing date, which amount shall constitute all outstanding Swingline
Loans and Unreimbursed L/C Drawings outstanding on the date of such notice that
are not prepaid with other funds of the Co-Issuers available for such purpose,
and (iv) sufficient instructions for application of the balance, if any, of the
proceeds of such Borrowing on the Borrowing date (which proceeds shall be made
available to the Master Issuer (on behalf of the Co-Issuers)). Requests for any
Borrowing may not be made in an aggregate principal amount of less than
$1,000,000 or in an aggregate principal amount that is not an integral multiple
of $500,000 in excess thereof (except as otherwise provided herein with respect
to Borrowings for the purpose of repaying then-outstanding Swingline Loans or
Unreimbursed L/C Drawings). The Co-Issuers agree to cause requests for
Borrowings to be made (to the extent not deemed made pursuant to Section 2.05 or
2.08) upon notice of any drawing under a Letter of Credit and in any event at
least one time per week if any Swingline Loans or Unreimbursed L/C Drawings are
outstanding, in each case, in amounts at least sufficient to repay in full all
Swingline Loans and Unreimbursed L/C Drawings outstanding on the date of the
applicable request. Subject to the provisos to Section 2.02(a), each Borrowing
shall be ratably allocated among the Investor Groups’ respective Maximum
Investor Group Principal Amounts. Each Funding Agent shall promptly advise its
related Conduit Investor, if any, of any notice given pursuant to this
Section 2.03(a) and shall promptly thereafter (but in no event later than 10:00
a.m. (New York City time) on the date of Borrowing) notify the Administrative
Agent, the Master Issuer (on behalf of the Co-Issuers) and the related Committed
Note Purchaser(s) whether such Conduit Investor has determined to make all or
any portion of the Advances in such Borrowing that are to be made by its
Investor Group. On the date of each Borrowing and subject to the other
conditions set forth herein and in the Series 2012-1 Supplement (and, if
requested by the Administrative Agent, confirmation from the Swingline Lender
and the L/C Provider, as applicable, as to (x) the amount of outstanding
Swingline Loans and Unreimbursed L/C Drawings to be repaid with the proceeds of
such Borrowing on the Borrowing date, (y) the Undrawn L/C Face Amount of all
Letters of Credit then outstanding and (z) the principal amount of any other
Swingline Loans or Unreimbursed L/C Drawings then outstanding), the applicable
Investors in each Investor Group shall make available to the Administrative
Agent the amount of the Advances in such Borrowing that are to be made by such
Investor Group by wire transfer in U.S. Dollars of such amount in same day funds
no later than 11:00 a.m. (New York time) on the date of such Borrowing, and upon
receipt thereof the Administrative Agent shall make such proceeds available by
3:00 p.m. (New York City time), first, to the Swingline Lender and the L/C
Provider for application to repayment of the amount of outstanding Swingline
Loans and Unreimbursed L/C Drawings as set forth in the applicable Advance
Request, if applicable, ratably in proportion to such respective amounts, and,
second, to the Master Issuer (on behalf of the Co-Issuers) or the Manager, if
directed by the Master Issuer, as instructed in the applicable Advance Request.

 

5



--------------------------------------------------------------------------------

(b)(i) The failure of any Committed Note Purchaser to make the Advance to be
made by it as part of any Borrowing shall not relieve any other Committed Note
Purchaser (whether or not in the same Investor Group) of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Committed
Note Purchaser shall be responsible for the failure of any other Committed Note
Purchaser to make the Advance to be made by such other Committed Note Purchaser
on the date of any Borrowing. (ii) In the event that one or more Committed Note
Purchasers fails to make its Advance by 11:00 a.m. (New York City time) on the
date of such Borrowing, the Administrative Agent shall notify each of the other
Committed Note Purchasers not later than 1:00 p.m. (New York City time) on such
date, and each of the other Committed Note Purchasers may (but shall not be
obligated to) make available to the Administrative Agent a supplemental Advance
in a principal amount (such amount, the “reference amount”) equal to the lesser
of (a) the aggregate principal Advance that was unfunded multiplied by a
fraction, the numerator of which is the Commitment Amount of such Committed Note
Purchaser and the denominator of which is the aggregate Commitment Amounts of
all Committed Note Purchasers (less the aggregate Commitment Amount of the
Committed Note Purchasers failing to make Advances on such date) and (b) the
excess of (i) such Committed Note Purchaser’s Commitment Amount over (ii) the
product of such Committed Note Purchaser’s related Investor Group Principal
Amount multiplied by such Committed Note Purchaser’s Committed Note Purchaser
Percentage (after giving effect to all prior Advances on such date of Borrowing)
(provided that a Committed Note Purchaser may (but shall not be obligated to),
on terms and conditions to be agreed upon by such Committed Note Purchaser and
the Co-Issuers, make available to the Administrative Agent a supplemental
Advance in a principal amount in excess of the reference amount; provided,
however, that no such supplemental Advance shall be permitted to be made to the
extent that, after giving effect to such Advance, the Series 2012-1 Class A-1
Outstanding Principal Amount would exceed the Series 2012-1 Class A-1 Maximum
Principal Amount). Such supplemental Advances shall be made by wire transfer in
U.S. Dollars in same day funds no later than 3:00 p.m. (New York City time) one
Business Day following the date of such Borrowing, and upon receipt thereof the
Administrative Agent shall immediaely make such proceeds available, first, to
the Swingline Lender and the L/C Provider for application to repayment of the
amount of outstanding Swingline Loans and Unreimbursed L/C Drawings as set forth
in the applicable Advance Request, if applicable, ratably in proportion to such
respective amounts, and, second, to the Master Issuer (on behalf of the
Co-Issuers) as instructed in the applicable Advance Request. If any Committed
Note Purchaser which shall have so failed to fund its Advance shall subsequently
pay such amount, the Administrative Agent shall apply such amount pro rata to
repay any supplemental Advances made by the other Committed Note Purchasers
pursuant to this Section 2.03(b).

(c) Unless the Administrative Agent shall have received notice from a Funding
Agent prior to the date of any Borrowing that an applicable Investor in the
related Investor Group will not make available to the Administrative Agent such
Investor’s share of the Advances to be made by such Investor Group as part of
such

 

6



--------------------------------------------------------------------------------

Borrowing, the Administrative Agent may (but shall not be obligated to) assume
that such Investor has made such share available to the Administrative Agent on
the date of such Borrowing in accordance with Section 2.02(a) and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Swingline Lender, the L/C Provider and/or the
Master Issuer, as applicable, on such date a corresponding amount, and shall, if
such corresponding amount has not been made available by the Administrative
Agent, make available to the Swingline Lender, the L/C Provider and/or the
Master Issuer, as applicable, on such date a corresponding amount once such
Investor has made such portion available to the Administrative Agent. If and to
the extent that any Investor shall not have so made such amount available to the
Administrative Agent, such Investor and the Co-Issuers jointly and severally
agree to repay (without duplication) to the Administrative Agent on the next
Weekly Allocation Date such corresponding amount (in the case of the Co-Issuers,
in accordance with the Priority of Payments), together with interest thereon,
for each day from the date such amount is made available to the Master Issuer
until the date such amount is repaid to the Administrative Agent, at (i) in the
case of the Co-Issuers, the interest rate applicable at the time to the Advances
comprising such Borrowing and (ii) in the case of such Investor, the Federal
Funds Rate and without deduction by such Investor for any withholding taxes. If
such Investor shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Investor’s Advance as part of such
Borrowing for purposes of this Agreement.

SECTION 2.04 The Series 2012-1 Class A-1 Notes. On each date an Advance or
Swingline Loan is made or a Letter of Credit is issued hereunder, and on each
date the outstanding amount thereof is reduced, a duly authorized officer,
employee or agent of the related Series 2012-1 Class A-1 Noteholder shall make
appropriate notations in its books and records of the amount, evidenced by the
related Series 2012-1 Class A-1 Advance Note, Series 2012-1 Class A-1 Swingline
Note or Series 2012-1 Class A-1 L/C Note, of such Advance, Swingline Loan or
Letter of Credit, as applicable, and the amount of such reduction, as
applicable. The Co-Issuers hereby authorize each duly authorized officer,
employee and agent of such Series 2012-1 Class A-1 Noteholder to make such
notations on the books and records as aforesaid and every such notation made in
accordance with the foregoing authority shall be prima facie evidence of the
accuracy of the information so recorded; provided, however, that in the event of
a discrepancy between the books and records of such Series 2012-1 Class A-1
Noteholder and the records maintained by the Trustee pursuant to the Indenture,
such discrepancy shall be resolved by such Series 2012-1 Class A-1 Noteholder,
the Control Party and the Trustee, in consultation with the Co-Issuers (provided
that such consultation with the Co-Issuers will not in any way limit or delay
such Series 2012-1 Class A-1 Noteholders’, the Control Party’s and the Trustee’s
ability to resolve such discrepancy), and such resolution shall control in the
absence of manifest error; provided further that the failure of any such
notation to be made, or any finding that a notation is incorrect, in any such
records shall not limit or otherwise affect the obligations of the Co-Issuers
under this Agreement or the Indenture.

 

7



--------------------------------------------------------------------------------

SECTION 2.05 Reduction in Commitments.

(a) The Co-Issuers may, upon three (3) Business Days’ notice to the
Administrative Agent (who shall promptly notify the Trustee, the Control Party,
each Funding Agent and each Investor), effect a permanent reduction in the
Series 2012-1 Class A-1 Maximum Principal Amount and a corresponding reduction
in each Commitment Amount and Maximum Investor Group Principal Amount on a
pro rata basis; provided that (i) any such reduction will be limited to the
undrawn portion of the Commitments, although any such reduction may be combined
with a Voluntary Decrease effected pursuant to and in accordance with
Section 2.2(b) of the Series 2012-1 Supplement, (ii) any such reduction must be
in a minimum amount of $5,000,000, (iii) after giving effect to such reduction,
the Series 2012-1 Class A-1 Maximum Principal Amount equals or exceeds
$5,000,000, unless reduced to zero, and (iv) no such reduction shall be
permitted if, after giving effect thereto, (x) the aggregate Commitment Amounts
would be less than the Series 2012-1 Class A-1 Outstanding Principal Amount
(excluding any Undrawn L/C Face Amounts with respect to which cash collateral is
held by the L/C Provider pursuant to Section 4.03(b)) or (y) the aggregate
Commitment Amounts would be less than the sum of the Swingline Commitment and
the L/C Commitment. Any reduction made pursuant to this Section 2.05(a) shall be
made ratably among the Investor Groups on the basis of their respective Maximum
Investor Group Principal Amounts.

(b) If any of the following events shall occur, then the Commitment Amounts
shall be automatically and permanently reduced on the dates and in the amounts
set forth below with respect to the applicable event and the other consequences
set forth below with respect to the applicable event shall ensue (and the
Co-Issuers shall give the Trustee, the Control Party, each Funding Agent and the
Administrative Agent prompt written notice thereof):

(i) if the Outstanding Principal Amount of the Series 2012-1 Class A-1 Notes has
not been paid in full or otherwise refinanced in full (which refinancing may
also include an extension thereof) by the Business Day immediately preceding the
Series 2012-1 Class A-1 Senior Notes Renewal Date, (A) on such Business Day,
(x) the principal amount of all then-outstanding Swingline Loans and
Unreimbursed L/C Drawings shall be repaid in full with proceeds of Advances made
on such date (and the Co-Issuers shall be deemed to have delivered such Advance
Requests under Section 2.03 as may be necessary to cause such Advances to be
made), and (y) the Swingline Commitment and the L/C Commitment shall both be
automatically and permanently reduced to zero; (B) upon a Series 2012-1
Class A-1 Senior Notes Amortization Event, (x) all undrawn portions of the
Commitments shall automatically and permanently terminate and the corresponding
portions of the Series 2012-1 Class A-1 Maximum Principal Amount and the Maximum
Investor Group Principal Amounts shall be automatically and permanently reduced
by a corresponding amount (with respect to the Maximum Investor Group Principal
Amounts, on a pro rata basis) and (y) the Commitment Amounts shall automatically
and permanently be reduced to zero (all Undrawn L/C Face Amounts having expired

 

8



--------------------------------------------------------------------------------

by their terms prior to such date) and (C) each payment of principal on the
Series 2012-1 Class A-1 Outstanding Principal Amount occurring following such
Series 2012-1 Class A-1 Senior Notes Amortization Event shall result
automatically and permanently in a dollar-for-dollar reduction of the Series
2012-1 Class A-1 Maximum Principal Amount and a corresponding reduction in each
Maximum Investor Group Principal Amount on a pro rata basis;

(ii) if a Rapid Amortization Event occurs prior to the Series 2012-1 Class A-1
Senior Notes Renewal Date, then (A) on the date such Rapid Amortization Event
occurs, (x) all undrawn portions of the Commitments shall automatically and
permanently terminate, which termination shall be deemed to have occurred
immediately following the making of Advances pursuant to clause (B) below,
and the corresponding portions of the Series 2012-1 Class A-1 Maximum Principal
Amount and the Maximum Investor Group Principal Amounts shall be automatically
and permanently reduced by a corresponding amount (with respect to the Maximum
Investor Group Principal Amounts, on a pro rata basis), (y) the Commitment
Amounts shall automatically and permanently be reduced to zero, which reduction
shall be deemed to have occurred immediately following the making of Advances
pursuant to clause (B) below, and (z) the Swingline Commitment and the L/C
Commitment shall both be automatically and permanently reduced to zero; (B) no
later than the second Business Day after the occurrence of such Rapid
Amortization Event, the principal amount of all then-outstanding Swingline Loans
and Unreimbursed L/C Drawings shall be repaid in full with proceeds of Advances
(and the Co-Issuers shall be deemed to have delivered such Advance Requests
under Section 2.03 as may be necessary to cause such Advances to be made); and
(C) each payment of principal (which, for the avoidance of doubt, shall include
cash collateralization of Undrawn L/C Face Amounts pursuant to Sections 4.02,
4.03(a), 4.03(b) and 9.18(c)(ii)) on the Series 2012-1 Class A-1 Outstanding
Principal Amount occurring on or after the date of such Rapid Amortization Event
(excluding the repayment of any outstanding Swingline Loans and Unreimbursed L/C
Obligations with proceeds of Advances pursuant to clause (B) above) shall result
automatically and permanently in a dollar-for-dollar reduction of the Series
2012-1 Class A-1 Maximum Principal Amount and a corresponding reduction in each
Maximum Investor Group Principal Amount on a pro rata basis;

(iii) if a Change of Control occurs (unless the Control Party has provided its
prior written consent thereto), then (A) on the date such Change of Control
occurs, (x) all undrawn portions of the Commitments shall automatically and
permanently terminate, which termination shall be deemed to have occurred
immediately following the

 

9



--------------------------------------------------------------------------------

making of Advances pursuant to clause (B) below, and the corresponding portions
of the Series 2012-1 Class A-1 Maximum Principal Amount and the Maximum Investor
Group Principal Amounts shall be automatically and permanently reduced by a
corresponding amount (with respect to the Maximum Investor Group Principal
Amounts, on a pro rata basis), (y) the Commitment Amounts shall automatically
and permanently be reduced to zero, which reduction shall be deemed to have
occurred immediately following the making of Advances pursuant to clause
(B) below, and (z) the Swingline Commitment and the L/C Commitment shall both be
automatically and permanently reduced to zero; (B) if the Series 2012-1
Prepayment Date specified in the applicable Prepayment Notice is scheduled to
occur more than two Business Days after such occurrence, then no later than the
second Business Day after the occurrence of such Change of Control, the
principal amount of all then outstanding Swingline Loans and Unreimbursed L/C
Drawings shall be repaid in full with proceeds of Advances (and the Co-Issuers
shall be deemed to have delivered such Advance Requests under Section 2.03 as
may be necessary to cause such Advances to be made); and (C) on the Series
2012-1 Prepayment Date specified in the applicable Prepayment Notice, (x) the
Series 2012-1 Class A-1 Maximum Principal Amount, the Commitment Amounts and the
Maximum Investor Group Principal Amounts shall all be automatically and
permanently reduced to zero, and (y) the Co-Issuers shall cause the Series
2012-1 Class A-1 Outstanding Principal Amount to be paid in full (or, in the
case of any then-outstanding Undrawn L/C Face Amounts, to be fully cash
collateralized pursuant to Section 4.02 or 4.03), together with accrued interest
and fees and all other amounts then due and payable to the Lender Parties, the
Administrative Agent and the Funding Agents under this Agreement and the other
Related Documents and any unreimbursed Servicing Advances and Manager Advances
(in each case, with interest thereon at the Advance Interest Rate), subject to
and in accordance with the Priority of Payments;

(iv) if Indemnification Payments or Real Estate Disposition Proceeds are
allocated to and deposited in the Series 2012-1 Class A-1 Distribution Account
in accordance with Section 3.6(j) of the Series 2012-1 Supplement at a time when
either (i) no Senior Notes other than Series 2012-1 Class A-1 Senior Notes are
Outstanding or (ii) if a Series 2012-1 Class A-1 Senior Notes Amortization
Period is continuing, then (x) the aggregate Commitment Amount shall be
automatically and permanently reduced on the date of such deposit by an amount
(the “Series 2012-1 Class A-1 Allocated Payment Reduction Amount”) equal to the
amount of such deposit, and each Committed Note Purchaser’s Commitment Amount
shall be reduced on a pro rata basis of such Series 2012-1 Class A-1 Allocated
Payment Reduction Amount based on each Committed Note Purchaser’s Commitment
Amount and (y) the corresponding portions of the Series 2012-1 Class A-1 Maximum
Principal Amount and the Maximum Investor Group Principal Amounts shall be
automatically and permanently reduced on a pro rata basis based on each Investor
Group’s Maximum Investor Group Principal Amount by a corresponding amount on
such date (and, if after giving effect to such reduction the aggregate
Commitment Amounts would be less than the sum of the Swingline Commitment and
the L/C Commitment, then the aggregate amount of the Swingline Commitment and
the L/C Commitment shall be reduced by the amount of such difference, with such
reduction to be allocated between them in accordance with the written
instructions of the Co-Issuers delivered prior to such date; provided that after
giving effect thereto the aggregate amount of the Swingline Loans and the L/C
Obligations do not exceed the Swingline Commitment and the L/C Commitment,
respectively, as so reduced; provided

 

10



--------------------------------------------------------------------------------

further that in the absence of such instructions, such reduction shall be
allocated first to the Swingline Commitment and then to the L/C Commitment) and
(z) the Series 2012-1 Class A-1 Outstanding Principal Amount shall be repaid or
prepaid (which, for the avoidance of doubt, shall include cash collateralization
of Undrawn L/C Face Amounts pursuant to Sections 4.02, 4.03(a), 4.03(b) and
9.18(c)(ii)) in an aggregate amount equal to such Series 2012-1 Class A-1
Allocated Payment Reduction Amount on the date and in the order required by
Section 3.6(j) of the Series 2012-1 Supplement; and

(v) if any Event of Default shall occur and be continuing (and shall not have
been waived in accordance with the Base Indenture) and as a result the payment
of the Series 2012-1 Class A-1 Notes is accelerated pursuant to the terms of the
Base Indenture (and such acceleration shall not have been rescinded in
accordance with the Base Indenture), then in addition to the consequences set
forth in clause (ii) above in respect of the Rapid Amortization Event resulting
from such Event of Default, the Series 2012-1 Class A-1 Maximum Principal
Amount, the Commitment Amounts, the Swingline Commitment, the L/C Commitment and
the Maximum Investor Group Principal Amounts shall all be automatically and
permanently reduced to zero upon such acceleration and the Co-Issuers shall (in
accordance with the Series 2012-1 Supplement) cause the Series 2012-1 Class A-1
Outstanding Principal Amount to be paid in full (which, for the avoidance of
doubt, shall include cash collateralization of Undrawn L/C Face Amounts pursuant
to Sections 4.02, 4.03(a), 4.03(b) and 9.18(c)(ii)) together with accrued
interest, Series 2012-1 Class A-1 Quarterly Commitment Fees, Series 2012-1
Class A-1 Other Amounts and all other amounts then due and payable to the Lender
Parties, the Administrative Agent and the Funding Agents under this Agreement
and the other Related Documents and any unreimbursed Servicing Advances and
Manager Advances (in each case, with interest thereon at the Advance Interest
Rate) subject to and in accordance with the Priority of Payments.

SECTION 2.06 Swingline Commitment.

(a) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Co-Issuers shall issue and shall cause the Trustee to
authenticate the initial Series 2012-1 Class A-1 Swingline Note, which the
Co-Issuers shall deliver to the Swingline Lender on the Series 2012-1 Closing
Date. Such initial Series 2012-1 Class A-1 Swingline Note shall be dated the
Series 2012-1 Closing Date, shall be registered in the name of the Swingline
Lender or its nominee, or in such other name as the Swingline Lender may
request, shall have a maximum principal amount equal to the Swingline
Commitment, shall have an initial outstanding principal amount equal to the
Series 2012-1 Class A-1 Initial Swingline Principal Amount, and shall be duly
authenticated in accordance with the provisions of the Indenture. Subject to the
terms and conditions hereof, the Swingline Lender, in reliance on the agreements
of the Committed Note Purchasers set forth in this Section 2.06, agrees to make
swingline loans (each, a “Swingline Loan” or a “Series 2012-1 Class A-1
Swingline Loan” and,

 

11



--------------------------------------------------------------------------------

collectively, the “Swingline Loans” or the “Series 2012-1 Class A-1 Swingline
Loans”) to the Co-Issuers from time to time during the period commencing on the
Series 2012-1 Closing Date and ending on the date that is two Business Days
prior to the Commitment Termination Date; provided that the Swingline Lender
shall have no obligation or right to make any Swingline Loan if, after giving
effect thereto, (i) the aggregate principal amount of Swingline Loans
outstanding would exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Advances hereunder, may
exceed the Swingline Commitment then in effect) or (ii) the Series 2012-1 Class
A-1 Outstanding Principal Amount would exceed the Series 2012-1 Class A-1
Maximum Principal Amount. Each such borrowing of a Swingline Loan will
constitute a Subfacility Increase in the outstanding principal amount evidenced
by the Series 2012-1 Class A-1 Swingline Note in an amount corresponding to such
borrowing. Subject to the terms of this Agreement and the Series 2012-1
Supplement, the outstanding principal amount evidenced by the Series 2012-1
Class A-1 Swingline Note may be increased by borrowings of Swingline Loans or
decreased by payments of principal thereon from time to time.

(b) Whenever the Co-Issuers desire that the Swingline Lender make Swingline
Loans they shall (or shall cause the Manager on their behalf to) give the
Swingline Lender and the Administrative Agent irrevocable notice in writing not
later than 12:00 p.m. (New York City time) on the proposed borrowing date,
specifying (i) the amount to be borrowed, (ii) the requested borrowing date
(which shall be a Business Day during the Commitment Term not later than the
date that is two Business Days prior to the Commitment Termination Date) and
(iii) the payment instructions for the proceeds of such borrowing (which shall
be consistent with the terms and provisions of this Agreement and the Indenture
and which proceeds shall be made available to the Master Issuer (on behalf of
the Co-Issuers)). Such notice shall be in the form of a Swingline Advance
Request in the form attached hereto as Exhibit A-1 hereto (a “Swingline Loan
Request”). Promptly upon receipt of any Swingline Loan Request (but in no event
later than 2:00 p.m. (New York City time) on the date of such receipt), the
Swingline Lender shall promptly notify the Control Party and the Trustee thereof
in writing. Each borrowing under the Swingline Commitment shall be in a minimum
amount equal to $100,000. Promptly upon receipt of any Swingline Loan Request
(but in no event later than 2:00 p.m. (New York City time) on the date of such
receipt), the Administrative Agent (based, with respect to any portion of the
Series 2012-1 Class A-1 Outstanding Subfacility Amount held by any Person other
than the Administrative Agent, solely on written notices received by the
Administrative Agent under this Agreement) will inform the Swingline Lender
whether or not, after giving effect to the requested Swingline Loan, the Series
2012-1 Class A-1 Outstanding Principal Amount would exceed the Series 2012-1
Class A-1 Maximum Principal Amount. If the Administrative Agent confirms that
the Series 2012-1 Class A-1 Outstanding Principal Amount would not exceed the
Series 2012-1 Class A-1 Maximum Principal Amount after giving effect to the
requested Swingline Loan, then not later than 3:00 p.m. (New York City time) on
the borrowing date specified in the Swingline Loan Request, subject to the other
conditions set forth herein and in the Series 2012-1 Supplement, the Swingline
Lender shall make available to the Master Issuer (on behalf of the Co-Issuers)
in accordance with the payment instructions set forth in such notice an amount
in immediately available funds equal to the amount of the requested Swingline
Loan.

 

12



--------------------------------------------------------------------------------

(c) The Co-Issuers hereby agree that each Swingline Loan made by the Swingline
Lender to the Co-Issuers pursuant to Section 2.06(a) shall constitute the
promise and obligation of the Co-Issuers jointly and severally to pay to the
Swingline Lender the aggregate unpaid principal amount of all Swingline Loans
made by such Swingline Lender pursuant to Section 2.06(a), which amounts shall
be due and payable (whether at maturity or by acceleration) as set forth in this
Agreement and in the Indenture for the Series 2012-1 Class A-1 Outstanding
Principal Amount.

(d) In accordance with Section 2.03(a), the Co-Issuers agree to cause requests
for Borrowings to be made at least one time per week if any Swingline Loans are
outstanding in amounts at least sufficient to repay in full all Swingline Loans
outstanding on the date of the applicable request. In accordance with
Section 3.01(c), outstanding Swingline Loans shall bear interest at the Base
Rate.

(e) [Reserved.]

(f) If prior to the time Advances would have otherwise been made pursuant to
Section 2.06(d), an Event of Bankruptcy shall have occurred and be continuing
with respect to any Co-Issuer or Guarantor or if for any other reason, as
determined by the Swingline Lender in its sole and absolute discretion, Advances
may not be made as contemplated by Section 2.06(d), each Committed Note
Purchaser shall, on the date such Advances were to have been made pursuant to
the notice referred to in Section 2.06(d) (the “Refunding Date”), purchase for
cash an undivided participating interest in the then-outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) its Committed Note Purchaser Percentage multiplied by
(ii) the related Investor Group’s Commitment Percentage multiplied by (iii) the
aggregate principal amount of Swingline Loans then outstanding that was to have
been repaid with such Advances.

(g) Whenever, at any time after the Swingline Lender has received from any
Investor such Investor’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Investor its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Investor’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Investor’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Investor will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(h) Each applicable Investor’s obligation to make the Advances referred to in
Section 2.06(d) and each Committed Note Purchaser’s obligation to purchase
participating interests pursuant to Section 2.06(f) shall be absolute and

 

13



--------------------------------------------------------------------------------

unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Investor,
Committed Note Purchaser or the Co-Issuers may have against the Swingline
Lender, the Co-Issuers or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article VII other than at the
time the related Swingline Loan was made; (iii) any adverse change in the
condition (financial or otherwise) of the Co-Issuers; (iv) any breach of this
Agreement or any other Indenture Document by any Co-Issuer or any other Person;
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(i) The Co-Issuers may, upon three Business Days’ notice to the Administrative
Agent and the Swingline Lender, effect a permanent reduction in the Swingline
Commitment; provided that any such reduction will be limited to the undrawn
portion of the Swingline Commitment. If requested by the Co-Issuers in writing
and with the prior written consent of the Swingline Lender and the
Administrative Agent, the Swingline Lender may (but shall not be obligated to)
increase the amount of the Swingline Commitment; provided that, after giving
effect thereto, the aggregate amount of the Swingline Commitment and the L/C
Commitment does not exceed the aggregate amount of the Commitments.

(j) The Co-Issuers may, upon notice to the Swingline Lender (who shall promptly
notify the Administrative Agent and the Trustee thereof in writing), at any time
and from time to time, voluntarily prepay Swingline Loans in whole or in part
without premium or penalty; provided that (x) such notice must be received by
the Swingline Lender not later than 1:00 p.m. (New York City time) on the date
of the prepayment, (y) any such prepayment shall be in a minimum principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding and (z) if the source
of funds for such prepayment is not a Borrowing, there shall be no unreimbursed
Servicing Advances or Manager Advances (or interest thereon) at such time. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given, the Co-Issuers shall make such prepayment directly to the Swingline
Lender and the payment amount specified in such notice shall be due and payable
on the date specified therein.

SECTION 2.07 L/C Commitment.

(a) Subject to the terms and conditions hereof, the L/C Provider (or its
permitted assigns pursuant to Section 9.17), in reliance on the agreements of
the Committed Note Purchasers set forth in Sections 2.08 and 2.09, agrees to
provide standby letters of credit, including Interest Reserve Letters of Credit
(each, a “Letter of Credit” and, collectively, the “Letters of Credit”) for the
account of the Co-Issuers on any Business Day during the period commencing on
the Series 2012-1 Closing Date and ending on the date that is ten Business Days
prior to the Commitment Termination Date to be issued in accordance with
Section 2.07(h) in such form as may be approved from time to time by the L/C
Provider; provided that the L/C Provider shall have no obligation or right to
provide any Letter of Credit on a requested issuance date if, after giving
effect

 

14



--------------------------------------------------------------------------------

to such issuance, (i) the L/C Obligations would exceed the L/C Commitment or
(ii) the Series 2012-1 Class A-1 Outstanding Principal Amount would exceed the
Series 2012-1 Class A-1 Maximum Principal Amount.

Each Letter of Credit shall (x) be denominated in Dollars, (y) have a face
amount of at least $100,000 (unless otherwise agreed by the L/C Provider) and
(z) expire no later than the earlier of (A) the first anniversary of its date of
issuance and (B) the date that is ten Business Days prior to the Commitment
Termination Date (the “Required Expiration Date”); provided that any Letter of
Credit may provide for the automatic renewal thereof for additional periods,
each individually not to exceed one year (which shall in no event extend beyond
the Required Expiration Date) unless the L/C Provider notifies the beneficiary
of such Letter of Credit at least 30 calendar days prior to the then-applicable
expiration date (or no later than the applicable notice date, if earlier, as
specified in such Letter of Credit) that such Letter of Credit shall not be
renewed; provided further that any Letter of Credit may have an expiration date
that is later than the Required Expiration Date so long as either (x) the
Undrawn L/C Face Amount with respect to such Letter of Credit has been fully
cash collateralized by the Co-Issuers in accordance with Section 4.02 or 4.03 as
of the Required Expiration Date and there are no other outstanding L/C
Obligations with respect to such Letter of Credit as of the Required Expiration
Date or (y) other than with respect to Interest Reserve Letters of Credit,
arrangements satisfactory to the L/C Provider in its sole and absolute
discretion have been made with the L/C Provider (and, if the L/C Provider is not
the L/C Issuing Bank with respect to such Letter of Credit, the L/C Issuing
Bank) pursuant to Section 4.04 such that such Letter of Credit shall cease to be
deemed outstanding or to be deemed a “Letter of Credit” for purposes of this
Agreement as of the Commitment Termination Date.

Additionally, each Interest Reserve Letter of Credit shall (1) name the Trustee,
for the benefit of the Senior Noteholders or the Senior Subordinated
Noteholders, as applicable, as the beneficiary thereof; (2) allow the Trustee
(or the Control Party on its behalf) to submit a notice of drawing in respect of
such Interest Reserve Letter of Credit whenever amounts would otherwise be
required to be withdrawn from the Senior Notes Interest Reserve Account or the
Senior Subordinated Notes Interest Reserve Account, as applicable, pursuant to
the Indenture; and (3) indicate by its terms that the proceeds in respect of
drawings under such Interest Reserve Letter of Credit shall be paid directly
into the Senior Notes Interest Reserve Account or the Senior Subordinated Notes
Interest Reserve Account, as applicable.

The L/C Provider shall not at any time be obligated to (I) provide any Letter of
Credit hereunder if such issuance would violate, or cause any L/C Issuing Bank
to exceed any limits imposed by, any applicable Requirement of Law or (II) amend
any Letter of Credit hereunder if (1) the L/C Provider would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof or (2) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

(b) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Co-Issuers shall issue and shall cause the Trustee to
authenticate

 

15



--------------------------------------------------------------------------------

the initial Series 2012-1 Class A-1 L/C Note, which the Co-Issuers shall deliver
to the L/C Provider on the Series 2012-1 Closing Date. Such initial Series
2012-1 Class A-1 L/C Note shall be dated the Series 2012-1 Closing Date, shall
be registered in the name of the L/C Provider or in such other name or nominee
as the L/C Provider may request, shall have a maximum principal amount equal to
the L/C Commitment, shall have an initial outstanding principal amount equal to
the Series 2012-1 Class A-1 Initial Aggregate Undrawn L/C Face Amount, and shall
be duly authenticated in accordance with the provisions of the Indenture. Each
issuance of a Letter of Credit after the Series 2012-1 Closing Date will
constitute an Increase in the outstanding principal amount evidenced by the
Series 2012-1 Class A-1 L/C Note in an amount corresponding to the Undrawn L/C
Face Amount of such Letter of Credit. All L/C Obligations (whether in respect of
Undrawn L/C Face Amounts or Unreimbursed L/C Drawings) shall be deemed to be
principal outstanding under the Series 2012-1 Class A-1 L/C Note and shall be
deemed to be Series 2012-1 Class A-1 Outstanding Principal Amounts for all
purposes of this Agreement, the Indenture and the other Related Documents other
than, in the case of Undrawn L/C Face Amounts, for purposes of accrual of
interest. Subject to the terms of this Agreement and the Series 2012-1
Supplement, the outstanding principal amount evidenced by the Series 2012-1
Class A-1 L/C Note may be increased by issuances of Letters of Credit or
decreased by expirations thereof or reimbursements of drawings thereunder or
other circumstances resulting in the permanent reduction in any Undrawn L/C Face
Amounts from time to time. The L/C Provider and the Co-Issuers agree to promptly
notify the Administrative Agent and the Trustee of any such decreases for which
notice to the Administrative Agent is not otherwise provided hereunder.

(c) The Co-Issuers may (or shall cause the Manager on their behalf to) from time
to time request that the L/C Provider either (i) provide a new Letter of Credit
or (ii) deem letters of credit in existence prior to the Series 2012-1 Closing
Date with the Master Issuer as applicant thereunder and Barclays Bank PLC as the
letter of credit provider thereunder to be Letters of Credit provided and issued
by the L/C Provider hereunder (so long as such letter of credit would have been
permitted to have been issued hereunder but for the date of its issuance) by
delivering to the L/C Provider at its address for notices specified herein an
Application therefor (in the form required by the applicable L/C Issuing Bank as
notified to the Co-Issuers by the L/C Provider, which, for the L/C Issuing Bank
as of the Closing Date, shall be in the form of Exhibit A-2 hereto), completed
to the satisfaction of the L/C Provider, and such other certificates, documents
and other papers and information as the L/C Provider may request on behalf of
the L/C Issuing Bank. Notwithstanding the foregoing sentence, the letters of
credit set forth on Schedule V hereto shall be deemed Letters of Credit provided
and issued by the L/C Provider hereunder as of the Series 2012-1 Closing Date.
Upon receipt of any completed Application, the L/C Provider will notify the
Administrative Agent and the Trustee in writing of the amount, the beneficiary
and the requested expiration of the requested Letter of Credit (which shall
comply with Section 2.07(a) and (i)) and, subject to the other conditions set
forth herein and in the Series 2012-1 Supplement and upon receipt of written
confirmation from the Administrative Agent (based, with respect to any portion
of the Series 2012-1 Class A-1 Outstanding Subfacility Amount held by any Person
other than the Administrative Agent, solely on written notices received by the
Administrative Agent under this Agreement) that after giving effect to the
requested issuance, the Series

 

16



--------------------------------------------------------------------------------

2012-1 Class A-1 Outstanding Principal Amount would not exceed the Series 2012-1
Class A-1 Maximum Principal Amount (provided that the L/C Provider shall be
entitled to rely upon any written statement, paper or document believed by it to
be genuine and correct and to have been signed or sent by the proper Person or
Persons of the Administrative Agent for purposes of determining whether the L/C
Provider received such prior written confirmation from the Administrative Agent
with respect to any Letter of Credit), the L/C Provider will cause such
Application and the certificates, documents and other papers and information
delivered in connection therewith to be processed in accordance with the L/C
Issuing Bank’s customary procedures and shall promptly provide the Letter of
Credit requested thereby (but in no event shall the L/C Provider be required to
provide any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto, as provided in Section 2.07(a)) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the L/C Provider and the Co-Issuers. The L/C
Provider shall furnish a copy of such Letter of Credit to the Manager (with a
copy to the Administrative Agent) promptly following the issuance thereof. The
L/C Provider shall promptly furnish to the Administrative Agent, which shall in
turn promptly furnish to the Funding Agents, the Investors, the Control Party
and the Trustee, written notice of the issuance of each Letter of Credit
(including the amount thereof).

(d) The Co-Issuers shall jointly and severally pay ratably to the Committed Note
Purchasers the L/C Quarterly Fees (as defined in the Series 2012-1 Class A-1 VFN
Fee Letter, the “L/C Quarterly Fees”) in accordance with the terms of the Series
2012-1 Class A-1 VFN Fee Letter and subject to the Priority of Payments.

(e) In addition, the Co-Issuers shall jointly and severally pay to or reimburse
the L/C Provider for the account of the applicable L/C Issuing Bank the L/C
Fronting Fees (as defined in the Series 2012-1 Class A-1 VFN Fee Letter, the
“L/C Fronting Fees”) in accordance with the terms of the Series 2012-1 Class A-1
VFN Fee Letter and subject to the Priority of Payments.

(f) To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Article II, the provisions of
this Article II shall apply.

(g) The Co-Issuers may, upon three Business Days’ notice to the Administrative
Agent and the L/C Provider, effect a permanent reduction in the L/C Commitment;
provided that any such reduction will be limited to the undrawn portion of the
L/C Commitment. If requested by the Co-Issuers in writing and with the prior
written consent of the L/C Provider and the Administrative Agent, the L/C
Provider may (but shall not be obligated to) increase the amount of the L/C
Commitment; provided that, after giving effect thereto, the aggregate amount of
the Swingline Commitment and the L/C Commitment does not exceed the aggregate
Commitment Amounts.

(h) The L/C Provider shall satisfy its obligations under this Section 2.07 with
respect to providing any Letter of Credit hereunder by issuing such

 

17



--------------------------------------------------------------------------------

Letter of Credit itself if the L/C Issuing Bank Rating Test is satisfied with
respect to the L/C Provider and the issuance of such Letter of Credit. If the
L/C Issuing Bank Rating Test is not satisfied with respect to the L/C Provider
and the issuance of such Letter of Credit, a Person selected by (at the expense
of) the Master Issuer shall issue such Letter of Credit; provided that such
Person and issuance of such Letter of Credit satisfies the L/C Issuing Bank
Rating Test (the L/C Provider in its capacity as the issuer of such Letter of
Credit or such other Person selected by (at the expense of) the Master Issuer
being referred to as the “L/C Issuing Bank” with respect to such Letter of
Credit). The “L/C Issuing Bank Rating Test” is a test that is satisfied with
respect to a Person issuing a Letter of Credit if the Person is a U.S.
commercial bank that has, at the time of the issuance of such Letter of Credit,
(i) a short-term certificate of deposit rating of not less than “P-1” from
Moody’s and “A-1” from S&P and (ii) a long-term unsecured debt rating of not
less than “Baa1” from Moody’s or “BBB+” from S&P or such other minimum long-term
unsecured debt rating as may be reasonably required by the beneficiary of such
proposed Letter of Credit.

(i) The L/C Provider and, if the L/C Provider is not the L/C Issuing Bank for
any Letter of Credit, the L/C Issuing Bank shall be under no obligation to issue
any Letter of Credit if: (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing the Letter of
Credit, or any law applicable to the L/C Provider or the L/C Issuing Bank, as
applicable, or any request or directive (which request or directive, in the
reasonable judgment of the L/C Provider or the L/C Issuing Bank, as applicable,
has the force of law) from any Governmental Authority with jurisdiction over the
L/C Provider or the L/C Issuing Bank, as applicable, shall prohibit the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing of letters of
credit generally or the Letter of Credit in particular.

(j) Unless otherwise expressly agreed by the L/C Provider or the L/C Issuing
Bank, as applicable, and the Co-Issuers when a Letter of Credit is issued, the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit
issued hereunder.

(k) For the avoidance of doubt, the L/C Commitment shall be a sub-facility limit
of the Commitment Amounts and aggregate outstanding L/C Obligations as of any
date of determination shall be a component of the Series 2012-1 Class A-1
Outstanding Principal Amount on such date of determination, pursuant to the
definition thereof.

(l) If, on the date that is five Business Days prior to the expiration of any
Interest Reserve Letter of Credit, such Interest Reserve Letter of Credit has
not been replaced or renewed and the Co-Issuers have not otherwise deposited
funds into the Senior Notes Interest Reserve Account or the Senior Subordinated
Notes Interest Reserve Account, as applicable, in the amounts that would
otherwise be required pursuant to the Indenture had such Interest Reserve Letter
of Credit not been issued, the Master Issuer (or the Control Party on its
behalf) will submit a notice of drawing under such Interest

 

18



--------------------------------------------------------------------------------

Reserve Letter of Credit and use the proceeds thereof to fund a deposit into the
Senior Notes Interest Reserve Account or the Senior Subordinated Notes Interest
Reserve Account, as applicable, in an amount equal to the Senior Notes Interest
Reserve Account Deficit Amount or the Senior Subordinated Notes Interest Reserve
Account Deficit Amount on such date, in each case calculated as if such Interest
Reserve Letter of Credit had not been issued.

(m) If, on any day an Interest Reserve Letter of Credit is outstanding, (i) the
short-term debt credit rating of the L/C Issuing Bank with respect to such
Interest Reserve Letter of Credit is withdrawn by Standard & Poor’s or
downgraded below “A-1” or is withdrawn by Moody’s or downgraded below “P-1” or
(ii) the long-term debt credit rating of such L/C Issuing Bank is withdrawn by
Standard & Poor’s or downgraded below “BBB+” or is withdrawn by Moody’s or
downgraded below “Baa1” (each of cases (i) and (ii), an “L/C Downgrade Event”),
on the fifth Business Day after the occurrence of such L/C Downgrade Event, the
Master Issuer (or the Control Party on its behalf) will submit a notice of
drawing under each Interest Reserve Letter of Credit issued by such L/C Issuing
Bank and use the proceeds thereof to fund a deposit into the Senior Notes
Interest Reserve Account or the Senior Subordinated Notes Interest Reserve
Account, as applicable, in an amount equal to the Senior Notes Interest Reserve
Account Deficit Amount or the Senior Subordinated Notes Interest Reserve Account
Deficit Amount on such date, in each case calculated as if such Interest Reserve
Letter(s) of Credit had not been issued.

SECTION 2.08 L/C Reimbursement Obligations.

(a) For the purpose of reimbursing the payment of any draft presented under any
Letter of Credit, the Co-Issuers jointly and severally agree to pay the L/C
Provider, for its own account or for the account of the L/C Issuing Bank, as
applicable, by 3:00 p.m. (New York City time) five Business Days after the day
(subject to and in accordance with the Priority of Payments) on which the L/C
Provider notifies the Co-Issuers and the Administrative Agent (and in each case
the Administrative Agent shall promptly, and in any event by 4:00 p.m. (New York
City time) on the same Business Day as its receipt of the same, notify the
Funding Agents) of the date and the amount of such draft, an amount in Dollars
equal to the sum of (i) the amount of such draft so paid (the “L/C Reimbursement
Amount”) and (ii) any taxes, fees, charges or other costs or expenses (including
amounts payable pursuant to Section 3.02(c), and collectively, the “L/C Other
Reimbursement Costs”) incurred by the L/C Issuing Bank in connection with such
payment. Each drawing under any Letter of Credit shall (unless an Event of
Bankruptcy shall have occurred and be continuing with respect to any Co-Issuer
or Guarantor, in which cases the procedures specified in Section 2.09 for
funding by Committed Note Purchasers shall apply) constitute a request by the
Co-Issuers to the Administrative Agent and each Funding Agent for a Base Rate
Borrowing pursuant to Section 2.03 in the amount of the applicable L/C
Reimbursement Amount, and the Co-Issuers shall be deemed to have made such
request pursuant to the procedures set forth in Section 2.03. The applicable
Investors in each Investor Group hereby agree to make Advances in an aggregate
amount for each Investor Group equal to such Investor Group’s Commitment
Percentage of the L/C Reimbursement Amount to pay the L/C

 

19



--------------------------------------------------------------------------------

Provider. The Borrowing date with respect to such Borrowing shall be the first
date on which a Base Rate Borrowing could be made pursuant to Section 2.03 if
the Administrative Agent had received a notice of such Borrowing at the time the
Administrative Agent receives notice from the L/C Provider of such drawing under
such Letter of Credit. Such Investors shall make the amount of such Advances
available to the Administrative Agent in immediately available funds not later
than 3:00 p.m. (New York time) on such Borrowing date and the proceeds of such
Advances shall be immediately made available by the Administrative Agent to the
L/C Provider for application to the reimbursement of such drawing.

(b) The Co-Issuers’ obligations under Section 2.08(a) shall be absolute and
unconditional, and shall be performed strictly in accordance with the terms of
this Agreement, under any and all circumstances and irrespective of (i) any
setoff, counterclaim or defense to payment that the Co-Issuers may have or have
had against the L/C Provider, the L/C Issuing Bank, any beneficiary of a Letter
of Credit or any other Person, (ii) any lack of validity or enforceability of
any Letter of Credit or this Agreement, or any term or provision therein,
(iii) payment by the L/C Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (iv) payment by the L/C Issuing Bank under a Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any other liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws of any jurisdictions or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.08(b), constitute a legal or equitable discharge
of, or provide a right of setoff against, any Co-Issuer’s obligations hereunder.
The Co-Issuers also agree that the L/C Provider and the L/C Issuing Bank shall
not be responsible for, and the Co-Issuers’ Reimbursement Obligations under
Section 2.08(a) shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Co-Issuers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Co-Issuers against any beneficiary of such Letter
of Credit or any such transferee. Neither the L/C Provider nor the L/C Issuing
Bank shall be liable for any error, omission, interruption, loss or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Co-Issuers to the extent permitted by applicable law) caused by
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the L/C Provider or the L/C Issuing Bank, as the case may be. The
Co-Issuers agree that any action taken or omitted by the L/C Provider or the L/C
Issuing Bank, as the case may be, under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the

 

20



--------------------------------------------------------------------------------

standards of care specified in the UCC of the State of New York, shall be
binding on the Co-Issuers and shall not result in any liability of the L/C
Provider or the L/C Issuing Bank to the Co-Issuers. As between the Co-Issuers
and the L/C Issuing Bank, the Co-Issuers hereby assume all risks of the acts or
omissions of any beneficiary or transferee with respect to such beneficiary’s or
transferee’s use of any Letter of Credit. In furtherance of the foregoing and
without limiting the generality thereof, the Co-Issuers agree with the L/C
Issuing Bank that, with respect to documents presented that appear on their face
to be in substantial compliance with the terms of a Letter of Credit, the L/C
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(c) If any draft shall be presented for payment under any Letter of Credit, the
L/C Provider shall promptly notify the Manager, the Co-Issuers and the
Administrative Agent of the date and amount thereof. The responsibility of the
applicable L/C Issuing Bank to the Co-Issuers in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit and, in paying such draft, such L/C
Issuing Bank shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by such
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of any Person(s) executing or delivering any
such document.

SECTION 2.09 L/C Participations.

(a) The L/C Provider irrevocably agrees to grant and hereby grants to each
Committed Note Purchaser, and, to induce the L/C Provider to provide Letters of
Credit hereunder (and, if the L/C Provider is not the L/C Issuing Bank for any
Letter of Credit, to induce the L/C Provider to agree to reimburse such L/C
Issuing Bank for any payment of any drafts presented thereunder), each Committed
Note Purchaser irrevocably and unconditionally agrees to accept and purchase and
hereby accepts and purchases from the L/C Provider, on the terms and conditions
set forth below, for such Committed Note Purchaser’s own account and risk an
undivided interest equal to its Committed Note Purchaser Percentage of the
related Investor Group’s Commitment Percentage of the L/C Provider’s obligations
and rights under and in respect of each Letter of Credit provided hereunder and
the L/C Reimbursement Amount with respect to each draft paid or reimbursed by
the L/C Provider in connection therewith. Subject to Section 2.07(c), each
Committed Note Purchaser unconditionally and irrevocably agrees with the L/C
Provider that, if a draft is paid under any Letter of Credit for which the L/C
Provider is not paid in full by the Co-Issuers in accordance with the terms of
this Agreement, such Committed Note Purchaser shall pay to the Administrative
Agent upon demand of the L/C Provider an amount equal to its Committed Note
Purchaser Percentage of the related Investor Group’s Commitment Percentage of
the L/C Reimbursement Amount with respect to such draft, or any part thereof,
that is not so paid.

 

21



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any Committed Note Purchaser to the
Administrative Agent for forwarding to the L/C Provider pursuant to
Section 2.09(a) in respect of any unreimbursed portion of any payment made or
reimbursed by the L/C Provider under any Letter of Credit is paid to the
Administrative Agent for forwarding to the L/C Provider within three Business
Days after the date such payment is due, such Committed Note Purchaser shall pay
to Administrative Agent for forwarding to the L/C Provider on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the L/C
Provider, times (iii) a fraction the numerator of which is the number of days
that elapse during such period and the denominator of which is 360. If any such
amount required to be paid by any Committed Note Purchaser pursuant to
Section 2.09(a) is not made available to the Administrative Agent for forwarding
to the L/C Provider by such Committed Note Purchaser within three Business Days
after the date such payment is due, the L/C Provider shall be entitled to
recover from such Committed Note Purchaser, on demand, such amount with interest
thereon calculated from such due date at the Base Rate. A certificate of the L/C
Provider submitted to any Committed Note Purchaser with respect to any amounts
owing under this Section 2.09(b), in the absence of manifest error, shall be
conclusive and binding on such Committed Note Purchaser. Such amounts payable
under this Section 2.09(b) shall be paid without any deduction for any
withholding taxes.

(c) Whenever, at any time after payment has been made under any Letter of Credit
and the L/C Provider has received from any Committed Note Purchaser its pro rata
share of such payment in accordance with Section 2.09(a), the Administrative
Agent or the L/C Provider receives any payment related to such Letter of Credit
(whether directly from the Co-Issuers or otherwise, including proceeds of
collateral applied thereto by the L/C Provider), or any payment of interest on
account thereof, the Administrative Agent or the L/C Provider, as the case may
be, will distribute to such Committed Note Purchaser its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Administrative Agent or the L/C Provider, as the case may be, shall be required
to be returned by the Administrative Agent or the L/C Provider, such Committed
Note Purchaser shall return to the Administrative Agent for the account of the
L/C Provider the portion thereof previously distributed by the Administrative
Agent or the L/C Provider, as the case may be, to it.

(d) Each Committed Note Purchaser’s obligation to make the Advances referred to
in Section 2.08(a) and to pay its pro rata share of any unreimbursed draft
pursuant to Section 2.09(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Committed Note Purchaser or the
Co-Issuers may have against the L/C Provider, any L/C Issuing Bank, the
Co-Issuers or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article VII other than at the time the related
Letter of Credit was issued; (iii) an adverse change in the condition (financial
or otherwise) of the Co-Issuers; (iv) any breach of this Agreement or any other
Indenture Document by any Co-Issuer or any other Person; (v) any amendment,
renewal or

 

22



--------------------------------------------------------------------------------

extension of any Letter of Credit in compliance with this Agreement or with the
terms of such Letter of Credit, as applicable; or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

ARTICLE III

INTEREST AND FEES

SECTION 3.01 Interest.

(a) To the extent that an Advance is funded or maintained by a Conduit Investor
through the issuance of Commercial Paper, such Advance shall bear interest at
the CP Rate applicable to such Conduit Investor. To the extent that, and only
for so long as, an Advance is funded or maintained by a Conduit Investor through
means other than the issuance of Commercial Paper (based on its determination in
good faith that it is unable to raise or is precluded or prohibited from
raising, or that it is not advisable to raise, funds through the issuance of
Commercial Paper in the commercial paper market of the United States to finance
its purchase or maintenance of such Advance or any portion thereof (which
determination may be based on any allocation method employed in good faith by
such Conduit Investor), including by reason of market conditions or by reason of
insufficient availability under any of its Program Support Agreement or the
downgrading of any of its Program Support Providers), such Advance shall bear
interest at (i) the Base Rate or (ii) if the required notice has been given
pursuant to Section 3.01(b) with respect to such Advance, for any Eurodollar
Interest Period, the Eurodollar Rate applicable to such Eurodollar Interest
Period for such Advance, in each case except as otherwise provided in the
definition of Eurodollar Interest Period or in Section 3.03 or 3.04. Each
Advance funded or maintained by a Committed Note Purchaser or a Program Support
Provider shall bear interest at (i) the Base Rate or (ii) if the required notice
has been given pursuant to Section 3.01(b) with respect to such Advance, for any
Eurodollar Interest Period, the Eurodollar Rate applicable to such Eurodollar
Interest Period for such Advance, in each case except as otherwise provided in
the definition of Eurodollar Interest Period or in Section 3.03 or 3.04. By
(x) 11:00 a.m. (New York City time) on the second Business Day preceding each
Accounting Date, each Funding Agent shall notify the Administrative Agent of the
applicable CP Rate for each Advance made by its Investor Group that was funded
or maintained through the issuance of Commercial Paper and was outstanding
during all or any portion of the Interest Period ending immediately prior to
such Accounting Date and (y) 3:00 p.m. (New York City time) on the second
Business Day preceding each Accounting Date, the Administrative Agent shall
notify the Master Issuer (on behalf of the Co-Issuers), the Manager, the
Trustee, the Servicer and the Funding Agents of such applicable CP Rate and of
the applicable interest rate for each other Advance for such Interest Period and
of the amount of interest accrued on Advances during such Interest Period.

(b) With respect to any Advance (other than one funded or maintained by a
Conduit Investor through the issuance of Commercial Paper), so long no Potential
Rapid Amortization Event, Rapid Amortization Period or Event of Default has
commenced and is continuing, the Co-Issuers may elect that such Advance bear
interest

 

23



--------------------------------------------------------------------------------

at the Eurodollar Rate for any Eurodollar Interest Period while such Advance is
outstanding to the extent provided in Section 3.01(a) by giving notice thereof
to the Funding Agents prior to 12:00 p.m. (New York time) on the date which is
three Eurodollar Business Days prior to the commencement of such Eurodollar
Interest Period. If such notice is not given in a timely manner, such Advance
shall bear interest at the Base Rate. Each such conversion to or continuation of
Eurodollar Advances for a new Eurodollar Interest Period in accordance with this
Section 3.01(b) shall be in an aggregate principal amount of $1,000,000 or an
integral multiple of $500,000 in excess thereof.

(c) Any outstanding Swingline Loans and Unreimbursed L/C Drawings shall bear
interest at the Base Rate. By (x) 11:00 a.m. (New York City time) on the second
Business Day preceding each Accounting Date, the Swingline Lender shall notify
the Administrative Agent in reasonable detail of the amount of interest accrued
on any Swingline Loans during the Interest Period ending on such date and the
L/C Provider shall notify the Administrative Agent in reasonable detail of the
amount of interest accrued on any Unreimbursed L/C Drawings during such Interest
Period and the amount of fees accrued on any Undrawn L/C Face Amounts during
such Interest Period and (y) 3:00 p.m. on such date, the Administrative Agent
shall notify the Servicer, the Trustee, the Master Issuer (on behalf of the
Co-Issuers) and the Manager of the amount of such accrued interest and fees as
set forth in such notices.

(d) All accrued interest pursuant to Section 3.01(a) or (c) shall be due and
payable in arrears on each Quarterly Payment Date in accordance with the
applicable provisions of the Indenture.

(e) In addition, under the circumstances set forth in Section 3.4 of the Series
2012-1 Supplement, the Co-Issuers shall jointly and severally pay quarterly
interest in respect of the Series 2012-1 Class A-1 Outstanding Principal Amount
in an amount equal to the Series 2012-1 Class A-1 Quarterly Post-Renewal Date
Contingent Interest payable pursuant to such Section 3.4 subject to and in
accordance with the Priority of Payments.

(f) All computations of interest at the CP Rate and the Eurodollar Rate, all
computations of Series 2012-1 Class A-1 Quarterly Post-Renewal Date Contingent
Interest (other than any accruing on any Base Rate Advances) and all
computations of fees shall be made on the basis of a year of 360 days and the
actual number of days elapsed. All computations of interest at the Base Rate and
all computations of Series 2012-1 Class A-1 Quarterly Post-Renewal Date
Contingent Interest accruing on any Base Rate Advances shall be made on the
basis of a 365 (or 366, as applicable) day year and actual number of days
elapsed. Whenever any payment of interest, principal or fees hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the amount of interest owed. Interest shall accrue on each
Advance, Swingline Loan and Unreimbursed L/C Drawing from and including the day
on which it is made to but excluding the date of repayment thereof.

 

24



--------------------------------------------------------------------------------

SECTION 3.02 Fees.

(a) The Co-Issuers jointly and severally shall pay to the Administrative Agent
for its own account the Administrative Agent Fees (as defined in the Series
2012-1 Class A-1 VFN Fee Letter, collectively, the “Administrative Agent Fees”)
in accordance with the terms of the Series 2012-1 Class A-1 VFN Fee Letter and
subject to the Priority of Payments.

(b) On each Quarterly Payment Date on or prior to the Commitment Termination
Date, the Co-Issuers jointly and severally shall, in accordance with
Section 4.01, pay to each Funding Agent, for the account of the related
Committed Note Purchaser(s), the Undrawn Commitment Fees (as defined in the
Series 2012-1 Class A-1 VFN Fee Letter, the “Undrawn Commitment Fees”) in
accordance with the terms of the Series 2012-1 Class A-1 VFN Fee Letter and
subject to the Priority of Payments.

(c) The Co-Issuers jointly and severally shall pay (i) the fees required
pursuant to Section 2.07 in respect of Letters of Credit and (ii) any other fees
set forth in the Series 2012-1 Class A-1 VFN Fee Letter (including any upfront
and extension fees) subject to the Priority of Payments.

(d) All fees payable pursuant to this Section 3.02 shall be calculated in
accordance with Section 3.01(f) and paid on the date due in accordance with the
applicable provisions of the Indenture. Once paid, all fees shall be
nonrefundable under all circumstances other than manifest error.

SECTION 3.03 Eurodollar Lending Unlawful. If any Investor or Program Support
Provider shall determine that any Change in Law makes it unlawful, or any
Official Body asserts that it is unlawful, for any such Person to fund or
maintain any Advance as a Eurodollar Advance, the obligation of such Person to
fund or maintain any such Advance as a Eurodollar Advance shall, upon such
determination, forthwith be suspended until such Person shall notify the
Administrative Agent, the related Funding Agent, the Manager and the Co-Issuers
that the circumstances causing such suspension no longer exist, and all
then-outstanding Eurodollar Advances of such Person shall be automatically
converted into Base Rate Advances at the end of the then-current Eurodollar
Interest Period with respect thereto or sooner, if required by such law or
assertion. For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all regulations, requests, guidelines or
directives issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case,
pursuant to Basel III, are deemed to have gone into effect and been adopted
subsequent to the date hereof.

 

25



--------------------------------------------------------------------------------

SECTION 3.04 Deposits Unavailable. If the Administrative Agent shall have
determined that:

(a) by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the interest rate applicable
hereunder to the Eurodollar Advances; or

(b) with respect to any interest rate otherwise applicable hereunder to any
Eurodollar Advances the Eurodollar Interest Period for which has not then
commenced, Investor Groups holding in the aggregate more than 50% of the
Eurodollar Advances have determined that such interest rate will not adequately
reflect the cost to them of funding, agreeing to fund or maintaining such
Eurodollar Advances for such Eurodollar Interest Period,

then, upon notice from the Administrative Agent (which, in the case of clause
(b) above, the Administrative Agent shall give upon obtaining actual knowledge
that such percentage of the Investor Groups have so determined) to the Funding
Agents, the Manager and the Master Issuer (on behalf of the Co-Issuers), the
obligations of the Investors to fund or maintain any Advance as a Eurodollar
Advance after the end of the then-current Eurodollar Interest Period, if any,
with respect thereto shall forthwith be suspended and on the date such notice is
given such Advances will convert to Base Rate Advances until the Administrative
Agent has notified the Funding Agents and the Master Issuer (on behalf of the
Co-Issuers) that the circumstances causing such suspension no longer exist.

SECTION 3.05 Increased Costs, etc. The Co-Issuers jointly and severally agree to
reimburse each Investor and any Program Support Provider (each, an “Affected
Person”, which term, for purposes of Sections 3.07 and 3.08, shall also include
the Swingline Lender and the L/C Issuing Bank) for any increase in the cost of,
or any reduction in the amount of any sum receivable by any such Affected
Person, including reductions in the rate of return on such Affected Person’s
capital, in respect of funding or maintaining (or of its obligation to fund or
maintain) any Advances that arise in connection with any Changes in Law, except
for such Changes in Law with respect to increased capital costs and Taxes which
shall be governed by Sections 3.07 and 3.08, respectively (whether or not
amounts are payable thereunder in respect thereof). For purposes of this
Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all regulations, requests, guidelines or directives issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, are deemed
to have gone into effect and been adopted subsequent to the date hereof. Each
such demand shall be provided to the related Funding Agent and the Co-Issuers in
writing and shall state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate such Affected Person for such
increased cost or reduced amount of return. Such additional amounts (“Increased
Costs”) shall be deposited into the Collection Account by the Co-Issuers within
five (5) Business Days of receipt of such notice to be payable as Class A-1
Senior

 

26



--------------------------------------------------------------------------------

Notes Other Amounts, subject to and in accordance with the Priority of Payments,
to the Administrative Agent and by the Administrative Agent to such Funding
Agent and by such Funding Agent directly to such Affected Person, and such
notice shall, in the absence of manifest error, be conclusive and binding on the
Co-Issuers; provided that with respect to any notice given to the Co-Issuers
under this Section 3.05 the Co-Issuers shall not be under any obligation to pay
any amount with respect to any period prior to the date that is 180 days prior
to such demand if the relevant Affected Person knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions in the rate of return; provided further that the foregoing
limitation shall not apply to any increased costs or reductions in rate of
return arising out of any retroactive application of any Change in Law within
such 180-day period.

SECTION 3.06 Funding Losses. In the event any Affected Person shall incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Affected
Person to fund or maintain any portion of the principal amount of any Advance as
a Eurodollar Advance) as a result of:

(a) any conversion, repayment, prepayment or redemption (for any reason,
including, without limitation, as a result of any Decrease or the acceleration
of the maturity of such Eurodollar Advance) of the principal amount of any
Eurodollar Advance on a date other than the scheduled last day of the Eurodollar
Interest Period applicable thereto;

(b) any Advance not being funded or maintained as a Eurodollar Advance after a
request therefor has been made in accordance with the terms contained herein
(for a reason other than the failure of such Affected Person to make an Advance
after all conditions thereto have been met); or

(c) any failure of the Co-Issuers to make a Decrease, prepayment or redemption
with respect to any Eurodollar Advance after giving notice thereof pursuant to
the applicable provisions of the Series 2012-1 Supplement;

then, upon the written notice of any Affected Person to the related Funding
Agent and the Co-Issuers, the Co-Issuers jointly and severally shall deposit
into the Collection Account (within five (5) Business Days of receipt of such
notice) to be payable as Class A-1 Senior Notes Other Amounts, subject to and in
accordance with the Priority of Payments, to the Administrative Agent and by the
Administrative Agent to such Funding Agent and such Funding Agent shall pay
directly to such Affected Person such amount (“Breakage Amount” or “Series
2012-1 Class A-1 Breakage Amount”) as will (in the reasonable determination of
such Affected Person) reimburse such Affected Person for such loss or expense;
provided that with respect to any notice given to the Co-Issuers under this
Section 3.06 the Co-Issuers shall not be under any obligation to pay any amount
with respect to any period prior to the date that is 180 days prior to such
notice if the relevant Affected Person knew or could reasonably have been
expected to know of the circumstances giving rise to such loss or expense. Such
written notice (which shall include calculations in reasonable detail) shall, in
the absence of manifest error, be conclusive and binding on the Co-Issuers.

 

27



--------------------------------------------------------------------------------

SECTION 3.07 Increased Capital Costs. If any Change in Law affects or would
affect the amount of capital required or reasonably expected to be maintained by
any Affected Person or any Person controlling such Affected Person and such
Affected Person determines in its sole and absolute discretion that the rate of
return on its or such controlling Person’s capital as a consequence of its
commitment hereunder or under a Program Support Agreement or the Advances,
Swingline Loans or Letters of Credit made or issued by such Affected Person is
reduced to a level below that which such Affected Person or such controlling
Person would have achieved but for the occurrence of any such circumstance,
then, in any such case after notice from time to time by such Affected Person
(or in the case of an L/C Issuing Bank, by the L/C Provider) to the related
Funding Agent and the Co-Issuers (or, in the case of the Swingline Lender or the
L/C Provider, to the Co-Issuers), the Co-Issuers jointly and severally shall
deposit into the Collection Account within five (5) Business Days of the
Co-Issuers’ receipt of such notice, to be payable as Class A-1 Senior Notes
Other Amounts, subject to and in accordance with the Priority of Payments, to
the Administrative Agent and by the Administrative Agent to such Funding Agent
(or, in the case of the Swingline Lender or the L/C Provider, directly to such
Person) and such Funding Agent shall pay to such Affected Person, such amounts
(“Increased Capital Costs”) as will be sufficient to compensate such Affected
Person or such controlling Person for such reduction in rate of return; provided
that with respect to any notice given to the Co-Issuers under this Section 3.07
the Co-Issuers shall not be under any obligation to pay any amount with respect
to any period prior to the date that is 180 days prior to such notice if the
relevant Affected Person knew or could reasonably have been expected to know of
the Change in Law; provided further that the foregoing limitation shall not
apply to any increased costs or reductions in rate of return arising out of any
retroactive application of any Change in Law within such 180-day period. A
statement of such Affected Person as to any such additional amount or amounts
(including calculations thereof in reasonable detail), in the absence of
manifest error, shall be conclusive and binding on the Co-Issuers. In
determining such additional amount, such Affected Person may use any method of
averaging and attribution that it (in its reasonable discretion) shall deem
applicable so long as it applies such method to other similar transactions. For
purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all regulations, requests, guidelines or directives issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel III, are
deemed to have gone into effect and been adopted subsequent to the date hereof.

SECTION 3.08 Taxes.

(a) Except as otherwise required by law, all payments by the Co-Issuers of
principal of, and interest on, the Advances, the Swingline Loans and the L/C
Obligations and all other amounts payable hereunder (including fees) shall be
made

 

28



--------------------------------------------------------------------------------

free and clear of and without deduction or withholding for or on account of any
present or future income, excise, documentary, property, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges in the nature
of a tax imposed by any taxing authority including all interest, penalties or
additions to tax and other liabilities with respect thereto (all such taxes,
fees, duties, withholdings and other charges, and including all interest,
penalties or additions to tax and other liabilities with respect thereto, being
called “Class A-1 Taxes”), but excluding in the case of any Affected Person
(i) net income, franchise (imposed in lieu of net income) or similar Class A-1
Taxes (and including branch profits or alternative minimum Class A-1 Taxes) and
any other Class A-1 Taxes imposed or levied on the Affected Person as a result
of a connection between the Affected Person and the jurisdiction of the
governmental authority imposing such Class A-1 Taxes or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Affected Person having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Related Document) and (ii) with respect to any Affected
Person organized under the laws of a jurisdiction other than the United States
or any state of the United States (“Foreign Affected Person”), any withholding
tax that is imposed on amounts payable to the Foreign Affected Person at the
time the Foreign Affected Person becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Foreign
Affected Person (or its assignor, if any) was already entitled, at the time of
the designation of the new lending office (or assignment), to receive additional
amounts from the Co-Issuers with respect to withholding tax (such Class A-1
Taxes not excluded by (i) and (ii) above being called “Non-Excluded Taxes”). If
any Class A-1 Taxes are imposed and required by law to be deducted from any
amount payable by the Co-Issuers hereunder to an Affected Person, then (x) if
such Class A-1 Taxes are Non-Excluded Taxes, the amount of the payment shall be
increased so that such payment is made, after withholding or deduction for or on
account of such Non-Excluded Taxes, in an amount that is not less than the
amount provided for hereunder and (y) the Co-Issuers shall withhold the amount
of such Class A-1 Taxes from such payment (as increased, if applicable, pursuant
to the preceding clause (x)) and shall pay such amount, subject to and in
accordance with the Priority of Payments, to the taxing authority imposing such
Class A-1 Taxes in accordance with applicable law.

(b) Moreover, if any Non-Excluded Taxes are directly asserted against any
Affected Person or its agent with respect to any payment received by such
Affected Person or its agent from the Co-Issuers or otherwise in respect of any
Related Document or the transactions contemplated therein, such Affected Person
or its agent may pay such Non-Excluded Taxes and the Co-Issuers will jointly and
severally, within five (5) Business Days of any Co-Issuer’s receipt of written
notice stating the amount of such Non-Excluded Taxes (including the calculation
thereof in reasonable detail), deposit into the Collection Account, to be
distributed as Class A-1 Senior Notes Other Amounts, subject to and in
accordance with the Priority of Payments, such additional amounts (collectively,
“Increased Tax Costs,” which term shall include all amounts payable by or on
behalf of any Co-Issuer pursuant to this Section 3.08) as is necessary in order
that the net amount received by such Affected Person or agent after the payment
of such Non-Excluded Taxes (including any Non-Excluded Taxes on such additional
amount) shall equal the amount such Person would have received had no such
Non-Excluded

 

29



--------------------------------------------------------------------------------

Taxes been asserted. Any amount payable to an Affected Person under this
Section 3.08 shall be reduced by, and Increased Tax Costs shall not include, the
amount of incremental damages (including Taxes) due or payable by any Co-Issuer
as a direct result of such Affected Person’s failure to demand from the
Co-Issuers additional amounts pursuant to this Section 3.08 within 180 days from
the date on which the related Non-Excluded Taxes were incurred.

(c) As promptly as practicable after the payment of any Class A-1 Taxes, and in
any event within thirty (30) days of any such payment being due, the Co-Issuers
shall furnish to each applicable Affected Person or its agents a certified copy
of an official receipt (or other documentary evidence satisfactory to such
Affected Person and agents) evidencing the payment of such Class A-1 Taxes. If
the Co-Issuers fail to pay any Class A-1 Taxes when due to the appropriate
taxing authority or fail to remit to the Affected Persons or their agents the
required receipts (or such other documentary evidence), the Co-Issuers shall
jointly and severally indemnify (by depositing such amounts into the Collection
Account, to be distributed subject to and in accordance with the Priority of
Payments) each Affected Person and its agents for any Non-Excluded Taxes that
may become payable by any such Affected Person or its agents as a result of any
such failure.

(d) Each Affected Person (other than any Affected Person that is not a Foreign
Affected Person and is a corporation for federal tax purposes) on or prior to
the date it becomes a party to this Agreement (and from time to time thereafter
as soon as practicable after the obsolescence, expiration or invalidity of any
form or document previously delivered) and to the extent permissible under then
current law, shall deliver to any Co-Issuer (or to more than one Co-Issuer, as
the Co-Issuers may reasonably request), a United States Internal Revenue Service
Form W-8BEN, Form W-8ECI, Form W-8IMY or Form W-9, as applicable, or applicable
successor form, or such other forms or documents (or successor forms or
documents), appropriately completed and executed, as may be applicable to
establish the extent to which a payment to such Affected Person is exempt from
withholding or deduction of United States federal withholding taxes. At the
times prescribed in the preceding sentence, each Affected Person shall deliver
to any Co-Issuer (or to more than one Co-Issuer, as the Co-Issuers may
reasonably request), any other forms or documents (or successor forms or
documents), appropriately completed and executed, as may be applicable to
establish the extent to which a payment to such Affected Person is exempt from
withholding or deduction of Non-Excluded Taxes other than United States federal
withholding taxes. The Co-Issuers shall not be required to pay any increased
amount under Section 3.08(a) or Section 3.08(b) to an Affected Person in respect
of the withholding or deduction of United States federal withholding taxes or
other Non-Excluded Taxes imposed as the result of the failure or inability
(other than as a result of a Change in Law) of such Affected Person to comply
with the requirements set forth in this Section 3.08(d). The Co-Issuers may rely
on any form or document provided pursuant to this Section 3.08(d) until notified
otherwise by the Affected Person that delivered such form or document.

(e) If an Affected Person determines, in its sole reasonable discretion, that it
has received a refund of any Non-Excluded Taxes as to which it has been

 

30



--------------------------------------------------------------------------------

indemnified pursuant to this Section 3.08 or as to which it has been paid
additional amounts pursuant to this Section 3.08, it shall promptly notify a
Co-Issuer and the Manager in writing of such refund and shall, within 30 days
after receipt of a written request from the Co-Issuers, pay over such refund to
a Co-Issuer (but only to the extent of indemnity payments made or additional
amounts paid to such Affected Person under this Section 3.08 with respect to the
Non-Excluded Taxes giving rise to such refund), net of all out-of-pocket
expenses (including the net amount of Taxes, if any, imposed on or with respect
to such refund or payment) of the Affected Person and without interest (other
than any interest paid by the relevant taxing authority that is directly
attributable to such refund of such Non-Excluded Taxes); provided that the
Co-Issuers, immediately upon the request of the Affected Person to any Co-Issuer
(which request shall include a calculation in reasonable detail of the amount to
be repaid), agree to repay the amount of the refund (and any applicable
interest) (plus any penalties, interest or other charges imposed by the relevant
taxing authority with respect to such amount) to the Affected Person in the
event the Affected Person or any other Person is required to repay such refund
to such taxing authority. This Section 3.08 shall not be construed to require
the Affected Person to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Co-Issuers or any other
Person.

SECTION 3.09 Change of Lending Office. Each Committed Note Purchaser agrees
that, upon the occurrence of any event giving rise to the operation of
Section 3.05 or 3.07 or the payment of additional amounts to it under
Section 3.08(a) or (b) with respect to such Committed Note Purchaser, it will,
if requested by the Co-Issuers, use reasonable efforts (subject to overall
policy considerations of such Committed Note Purchaser) to designate another
lending office for any Advances affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Committed Note Purchaser, cause such
Committed Note Purchaser and its lending office(s) or its related Conduit
Investor to suffer no economic, legal or regulatory disadvantage; and provided,
further, that nothing in this Section 3.09 shall affect or postpone any of the
obligations of the Co-Issuers or the rights of any Committed Note Purchaser
pursuant to Section 3.05, 3.07 and 3.08. If a Committed Note Purchaser notifies
the Co-Issuers in writing that such Committed Note Purchaser will be unable to
designate another lending office, the Co-Issuers may replace every member (but
not any subset thereof) of such Committed Note Purchaser’s entire Investor Group
by giving written notice to each member of such Investor Group and the
Administrative Agent designating one or more Persons that are willing and able
to purchase each member of such Investor Group’s rights and obligations under
this Agreement for a purchase price that with respect to each such member of
such Investor Group will equal the amount owed to each such member of such
Investor Group with respect to the Series 2012-1 Class A-1 Advance Notes
(whether arising under the Indenture, this Agreement, the Series 2012-1
Class A-1 Advance Notes or otherwise). Upon receipt of such written notice, each
member of such Investor Group shall assign its rights and obligations under this
Agreement pursuant to and in accordance with Sections 9.17(a), (b) and (c), as
applicable, in consideration for such purchase price and at the reasonable
expense of the Co-Issuers (including, without limitation, the reasonable
documented fees and out-of-pocket expenses of counsel to each such member);
provided, however, that no member of

 

31



--------------------------------------------------------------------------------

such Investor Group shall be obligated to assign any of its rights and
obligations under this Agreement if the purchase price to be paid to such member
is not at least equal to the amount owed to such member with respect to the
Series 2012-1 Class A-1 Advance Notes (whether arising under the Indenture, this
Agreement, the Series 2012-1 Class A-1 Advance Notes or otherwise).

ARTICLE IV

OTHER PAYMENT TERMS

SECTION 4.01 Time and Method of Payment. Except as otherwise provided in
Section 4.02, all amounts payable to any Funding Agent or Investor hereunder or
with respect to the Series 2012-1 Class A-1 Advance Notes shall be made to the
Administrative Agent for the benefit of the applicable Person, by wire transfer
of immediately available funds in Dollars not later than 1:00 p.m. (New York
City time) on the date due. The Administrative Agent will promptly, and in any
event by 5:00 p.m. (New York City time) on the same Business Day as its receipt
or deemed receipt of the same, distribute to the applicable Funding Agent for
the benefit of the applicable Person, or upon the order of the applicable
Funding Agent for the benefit of the applicable Person, its pro rata share (or
other applicable share as provided herein) of such payment by wire transfer in
like funds as received. Except as otherwise provided in Section 2.07 and
Section 4.02, all amounts payable to the Swingline Lender or the L/C Provider
hereunder or with respect to the Swingline Loans and L/C Obligations shall be
made to or upon the order of the Swingline Lender or the L/C Provider,
respectively, by wire transfer of immediately available funds in Dollars not
later than 1:00 p.m. (New York City time) on the date due. Any funds received
after that time will be deemed to have been received on the next Business Day.
The Co-Issuers’ obligations hereunder in respect of any amounts payable to any
Investor shall be discharged to the extent funds are disbursed by the Co-Issuers
to the Administrative Agent as provided herein or by the Trustee or Paying Agent
in accordance with Section 4.02 whether or not such funds are properly applied
by the Administrative Agent or by the Trustee or Paying Agent. The
Administrative Agent’s obligations hereunder in respect of any amounts payable
to any Investor shall be discharged to the extent funds are disbursed by the
Administrative Agent to the applicable Funding Agent as provided herein whether
or not such funds are properly applied by such Funding Agent.

SECTION 4.02 Order of Distributions. Subject to Section 9.18(c)(ii), any amounts
deposited into the Series 2012-1 Class A-1 Distribution Account in respect of
accrued interest, letter of credit fees or undrawn commitment fees shall be
distributed by the Trustee or the Paying Agent, as applicable, on the date due
and payable under the Indenture and in the manner provided therein, to the
Series 2012-1 Class A-1 Noteholders of record on the applicable Record Date,
ratably in proportion to the respective amounts due to such payees at each
applicable level of the Priority of Payments in accordance with the applicable
Quarterly Manager’s Certificate, the applicable written report provided to the
Trustee under the Series 2012-1 Supplement or as provided in Section 3.3 of the
Series 2012-1 Supplement. Subject to Section 9.18(c)(ii), any amounts deposited

 

32



--------------------------------------------------------------------------------

into the Series 2012-1 Class A-1 Distribution Account in respect of outstanding
principal or face amounts shall be distributed by the Trustee or the Paying
Agent, as applicable, on the date due and payable under the Indenture and in the
manner provided therein, to the Series 2012-1 Class A-1 Noteholders of record on
the applicable Record Date, in the following order of priority in accordance
with the applicable Quarterly Manager’s Certificate, the applicable written
report provided to the Trustee under the Series 2012-1 Supplement or as provided
in Section 3.3 of the Series 2012-1 Supplement: first, to the Swingline Lender
and the L/C Provider in respect of outstanding Swingline Loans and Unreimbursed
L/C Drawings, ratably in proportion to the respective amounts due to such
payees; second, to the other Series 2012-1 Class A-1 Noteholders in respect of
their outstanding Advances, ratably in proportion thereto; and, third, any
balance remaining of such amounts (up to an aggregate amount not to exceed the
amount of Undrawn L/C Face Amounts at such time) shall be paid to the L/C
Provider, to be deposited by the L/C Provider into a cash collateral account in
the name of the L/C Provider in accordance with Section 4.03(b). Any amounts
distributed to the Administrative Agent pursuant to the Priority of Payments in
respect of any other amounts related to the Class A-1 Notes shall be distributed
by the Administrative Agent in accordance with Section 4.01 on the date such
amounts are due and payable hereunder to the applicable Series 2012-1 Class A-1
Noteholders and/or the Administrative Agent for its own account, as applicable,
ratably in proportion to the respective aggregate of such amounts due to such
payees.

SECTION 4.03 L/C Cash Collateral. (a) If as of the Required Expiration Date, any
Undrawn L/C Face Amounts remain in effect, the Co-Issuers shall either
(i) provide cash collateral (in an aggregate amount equal to the amount of
Undrawn L/C Face Amounts at such time, to the extent that such amount of cash
collateral has not been provided pursuant to Section 4.02 or 9.18(c)(ii)) to the
L/C Provider, to be deposited by the L/C Provider into a cash collateral account
in the name of the L/C Provider in accordance with Section 4.03(b) or (ii) other
than with respect to Interest Reserve Letters of Credit, make arrangements
satisfactory to the L/C Provider in its sole and absolute discretion with the
L/C Provider (and, if the L/C Provider is not the L/C Issuing Bank with respect
to such Letter of Credit, the L/C Issuing Bank) pursuant to Section 4.04 such
that any Letters of Credit that remain outstanding as of the date that is ten
Business Days prior to the Commitment Termination Date shall cease to be deemed
outstanding or to be deemed “Letters of Credit” for purposes of this Agreement
as of the Commitment Termination Date.

(b) All amounts to be deposited in a cash collateral account pursuant to
Section 4.02, Section 4.03(a) or Section 9.18(c)(ii) shall be held by the L/C
Provider as collateral to secure the Co-Issuers’ Reimbursement Obligations with
respect to any outstanding Letters of Credit. The L/C Provider shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposit in Permitted Investments, which investments shall be made at the written
direction, and at the risk and expense, of the Master Issuer (provided that if
an Event of Default has occurred and is continuing, such investments shall be
made solely at the option and sole discretion of the L/C Provider), such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account and all Taxes on such amounts shall
be payable by the

 

33



--------------------------------------------------------------------------------

Co-Issuers. Moneys in such account shall automatically be applied by such L/C
Provider to reimburse it for any Unreimbursed L/C Drawings. Upon expiration of
all then-outstanding Letters of Credit and payment in full of all Unreimbursed
L/C Drawings, any balance remaining in such account shall be paid over (i) if
the Base Indenture and any Series Supplement remain in effect, to the Trustee to
be deposited into the Collection Account and distributed in accordance with the
terms of the Base Indenture and (ii) otherwise to the Master Issuer; provided
that, upon an Investor ceasing to be a Defaulting Investor in accordance with
Section 9.18(d), any amounts of cash collateral provided pursuant to
Section 9.18(c)(ii) upon such Investor becoming a Defaulting Investor shall be
released and applied as such amounts would have been applied had such Investor
not become a Defaulting Investor.

SECTION 4.04 Alternative Arrangements with Respect to Letters of Credit.
Notwithstanding any other provision of this Agreement or any Related Document, a
Letter of Credit (other than an Interest Reserve Letter of Credit) shall cease
to be deemed outstanding for all purposes of this Agreement and each other
Related Document if and to the extent that provisions, in form and substance
satisfactory to the L/C Provider (and, if the L/C Provider is not the L/C
Issuing Bank with respect to such Letter of Credit, the L/C Issuing Bank) in its
sole and absolute discretion, have been made with respect to such Letter of
Credit such that the L/C Provider (and, if applicable, the L/C Issuing Bank) has
agreed in writing, with a copy of such agreement delivered to the Administrative
Agent, the Control Party, the Trustee and the Master Issuer, that such Letter of
Credit shall be deemed to be no longer outstanding hereunder, in which event
such Letter of Credit shall cease to be a “Letter of Credit” as such term is
used herein and in the Related Documents.

ARTICLE V

THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

SECTION 5.01 Authorization and Action of the Administrative Agent. Each of the
Lender Parties and the Funding Agents hereby designates and appoints Barclays
Bank PLC as the Administrative Agent hereunder, and hereby authorizes the
Administrative Agent to take such actions as agent on their behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of this Agreement together with such powers as are reasonably incidental
thereto. The Administrative Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender Party or any Funding Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent shall be read into this Agreement or otherwise exist for
the Administrative Agent. In performing its functions and duties hereunder, the
Administrative Agent shall act solely as agent for the Lender Parties and the
Funding Agents and does not assume nor shall it be deemed to have assumed any
obligation or relationship of trust or agency with or for the Co-Issuers or any
of its successors or assigns. The provisions of this Article (other than the
rights of the Co-Issuers set forth in Section 5.07) are solely for the benefit
of the Administrative Agent, the Lender Parties and the Funding Agents, and the
Co-Issuers shall not have any rights as a third party beneficiary of any such
provisions. The Administrative Agent shall not be required to

 

34



--------------------------------------------------------------------------------

take any action that, in its opinion or the opinion of its counsel, exposes the
Administrative Agent to personal liability or that is contrary to this Agreement
or any Requirement of Law. The appointment and authority of the Administrative
Agent hereunder shall terminate upon the indefeasible payment in full of the
Series 2012-1 Class A-1 Notes and all other amounts owed by the Co-Issuers
hereunder to the Administrative Agent, all members of the Investor Groups, the
Swingline Lender and the L/C Provider (the “Aggregate Unpaids”) and termination
in full of all Commitments and the Swingline Commitment and the L/C Commitment.

SECTION 5.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The exculpatory provisions of this Article shall apply to any such
agents or attorneys-in-fact and shall apply to their respective activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it in
good faith.

SECTION 5.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be (a) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement (except for its, their or such Person’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
and nonappealable judgment), or (b) responsible in any manner to any Lender
Party or any Funding Agent for any recitals, statements, representations or
warranties made by the Co-Issuers contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement for the due execution,
legality, value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other document furnished in connection
herewith, or for any failure of any Co-Issuer to perform its obligations
hereunder, or for the satisfaction of any condition specified in Article VII.
The Administrative Agent shall not be under any obligation to any Investor or
any Funding Agent to ascertain or to inquire as to the observance or performance
of any of the agreements or covenants contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Co-Issuers. The
Administrative Agent shall not be deemed to have knowledge of any Potential
Rapid Amortization Event, Rapid Amortization Event, Default or Event of Default
unless the Administrative Agent has received notice in writing of such event
from any Co-Issuer, any Lender Party or any Funding Agent.

SECTION 5.04 Reliance. The Administrative Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Co-Issuers),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such

 

35



--------------------------------------------------------------------------------

advice or concurrence of any Lender Party or any Funding Agent as it deems
appropriate or it shall first be indemnified to its satisfaction by any Lender
Party or any Funding Agent; provided that unless and until the Administrative
Agent shall have received such advice, the Administrative Agent may take or
refrain from taking any action, as the Administrative Agent shall deem advisable
and in the best interests of the Lender Parties and the Funding Agents. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of Investor Groups holding
more than 50% of the Commitments and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lender Parties and the
Funding Agents.

SECTION 5.05 Non-Reliance on the Administrative Agent and Other Purchasers. Each
of the Lender Parties and the Funding Agents expressly acknowledges that neither
the Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereafter taken, including, without
limitation, any review of the affairs of the Co-Issuers, shall be deemed to
constitute any representation or warranty by the Administrative Agent. Each of
the Lender Parties and the Funding Agents represents and warrants to the
Administrative Agent that it has and will, independently and without reliance
upon the Administrative Agent and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Co-Issuers and made its own decision to enter into this
Agreement.

SECTION 5.06 The Administrative Agent in its Individual Capacity. The
Administrative Agent and any of its Affiliates may make loans to, accept
deposits from, and generally engage in any kind of business with the Co-Issuers
or any Affiliate of the Co-Issuers as though the Administrative Agent were not
the Administrative Agent hereunder.

SECTION 5.07 Successor Administrative Agent; Defaulting Administrative Agent.

(a) The Administrative Agent may, upon 30 days notice to the Master Issuer (on
behalf of the Co-Issuers) and each of the Lender Parties and the Funding Agents,
and the Administrative Agent will, upon the direction of Investor Groups holding
100% of the Commitments (excluding any Commitments held by Defaulting
Investors), resign as Administrative Agent. If the Administrative Agent shall
resign, then the Investor Groups holding more than (i) if no single Investor
Group holds more than 50% of the Commitments, 50% of the Commitments or (ii) if
a single Investor Group holds more than 50% of the Commitments, two thirds of
the Commitments (excluding any Commitments held by the resigning Administrative
Agent or its Affiliates, and if all Commitments are held by the resigning
Administrative Agent or its Affiliates, then the Co-Issuers), during such 30-day
period, shall appoint an Affiliate of a member of the Investor Groups as a
successor administrative agent, subject to the consent of (i) the Co-Issuers at
all times other than while an Event of Default has occurred and is continuing

 

36



--------------------------------------------------------------------------------

(which consent of the Co-Issuers shall not be unreasonably withheld) and
(ii) the Control Party (which consent of the Control Party shall not be
unreasonably withheld); provided that the Commitment of any Defaulting Investor
shall be disregarded in the determination of whether any threshold percentage of
Commitments has been met under this Section 5.07(a). If for any reason no
successor Administrative Agent is appointed by the Investor Groups during such
30-day period, then effective upon the expiration of such 30-day period, the
Co-Issuers shall make all payments in respect of the Aggregate Unpaids or under
any fee letter delivered in connection herewith (including, without limitation,
the Series 2012-1 Class A-1 VFN Fee Letter) directly to the Funding Agents or
the Swingline Lender or the L/C Provider, as applicable, and the Co-Issuers for
all purposes shall deal directly with the Funding Agents or the Swingline Lender
or the L/C Provider, as applicable, until such time, if any, as a successor
administrative agent is appointed as provided above, and the Co-Issuers shall
instruct the Trustee in writing accordingly. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of
Section 9.05 and this Article V shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
this Agreement.

(b) The Co-Issuers may, upon the occurrence of any of the following events (any
such event, a “Defaulting Administrative Agent Event”) and with the consent of
Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two thirds of the Commitments,
remove the Administrative Agent and, upon such removal, the Investor Groups
holding more than 50% of the Commitments in the case of clause (i) above or two
thirds of the Commitments in the case of clause (ii) above (provided that the
Commitment of any Defaulting Investor shall be disregarded in the determination
of whether any threshold percentage of Commitments has been met under this
Section 5.07(b)) shall appoint an Affiliate of a member of the Investor Groups
as a successor administrative agent, subject to the consent of (x) the
Co-Issuers at all times other than while an Event of Default has occurred and is
continuing (which consent of the Co-Issuers shall not be unreasonably withheld)
and (y) the Control Party (which consent of the Control Party shall not be
unreasonably withheld): (i) an Event of Bankruptcy with respect to the
Administrative Agent; (ii) if the Person acting as Administrative Agent or an
Affiliate thereof is also an Investor, any other event pursuant to which such
Person becomes a Defaulting Investor; (iii) the failure by the Administrative
Agent to pay or remit any funds required to be remitted when due (in each case,
if amounts are available for payment or remittance in accordance with the terms
of this Agreement for application to the payment or remittance thereof) which
continues for two (2) Business Days after such funds were required to be paid or
remitted; (iv) any representation, warranty, certification or statement made by
the Administrative Agent under this Agreement or in any agreement, certificate,
report or other document furnished by the Administrative Agent proves to have
been false or misleading in any material respect as of the time made or deemed
made, and if such representation, warranty, certification or statement is
susceptible of remedy in all material respects, is not remedied within thirty
(30) calendar days after knowledge thereof or notice by the Co-Issuers to the
Administrative Agent, and if not susceptible of remedy in all material respects,
upon notice by the Co-Issuers to the Administrative Agent or (v)

 

37



--------------------------------------------------------------------------------

any act constituting the gross negligence or willful misconduct of the
Administrative Agent. If for any reason no successor Administrative Agent is
appointed by the Investor Groups within 30 days of the Administrative Agent’s
removal pursuant to the immediately preceding sentence, then effective upon the
expiration of such 30-day period, the Co-Issuers shall make all payments in
respect of the Aggregate Unpaids or under any fee letter delivered in connection
herewith (including, without limitation, the Series 2012-1 Class A-1 VFN Fee
Letter) directly to the Funding Agents or the Swingline Lender or the L/C
Provider, as applicable, and the Co-Issuers for all purposes shall deal directly
with the Funding Agents or the Swingline Lender or the L/C Provider, as
applicable, until such time, if any, as a successor administrative agent is
appointed as provided above, and the Co-Issuers shall instruct the Trustee in
writing accordingly. After any Administrative Agent’s removal hereunder as
Administrative Agent, the provisions of Section 9.05 and this Article V shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement.

(c) If a Defaulting Administrative Agent Event has occurred and is continuing,
the Co-Issuers may make all payments in respect of the Aggregate Unpaids or
under any fee letter delivered in connection herewith (including, without
limitation, the Series 2012-1 Class A-1 VFN Fee Letter) directly to the Funding
Agents or the Swingline Lender or the L/C Provider, as applicable, and the
Co-Issuers for all purposes may deal directly with the Funding Agents or the
Swingline Lender or the L/C Provider, as applicable.

SECTION 5.08 Authorization and Action of Funding Agents. Each Investor is hereby
deemed to have designated and appointed its related Funding Agent set forth next
to such Investor’s name on Schedule I (or identified as such Investor’s Funding
Agent pursuant to any applicable Assignment and Assumption Agreement or Investor
Group Supplement) as the agent of such Person hereunder, and hereby authorizes
such Funding Agent to take such actions as agent on its behalf and to exercise
such powers as are delegated to such Funding Agent by the terms of this
Agreement together with such powers as are reasonably incidental thereto. Each
Funding Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with the related
Investor Group, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Funding Agent shall be read into
this Agreement or otherwise exist for such Funding Agent. In performing its
functions and duties hereunder, each Funding Agent shall act solely as agent for
the related Investor Group and does not assume nor shall it be deemed to have
assumed any obligation or relationship of trust or agency with or for the
Co-Issuers, any of their successors or assigns or any other Person. Each Funding
Agent shall not be required to take any action that exposes such Funding Agent
to personal liability or that is contrary to this Agreement or any Requirement
of Law. The appointment and authority of the Funding Agents hereunder shall
terminate upon the indefeasible payment in full of the Aggregate Unpaids of the
Investor Groups and the termination in full of all the Commitments.

 

38



--------------------------------------------------------------------------------

SECTION 5.09 Delegation of Duties. Each Funding Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it in good faith.

SECTION 5.10 Exculpatory Provisions. Each Funding Agent and any of its
directors, officers, agents or employees shall not be (a) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement (except for its, their or such Person’s own gross negligence or
willful misconduct), or (b) responsible in any manner to the related Investor
Group for any recitals, statements, representations or warranties made by the
Co-Issuers contained in this Agreement or in any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of any Co-Issuer
to perform its obligations hereunder, or for the satisfaction of any condition
specified in Article VII. Each Funding Agent shall not be under any obligation
to the related Investor Group to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Co-Issuers. Each Funding Agent shall not be deemed to have knowledge of any
Potential Rapid Amortization Event, Rapid Amortization Event, Default or Event
of Default unless such Funding Agent has received notice of such event from any
Co-Issuer or any member of the related Investor Group.

SECTION 5.11 Reliance. Each Funding Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of the
Administrative Agent and legal counsel (including, without limitation, counsel
to the Co-Issuers), independent accountants and other experts selected by such
Funding Agent. Each Funding Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the related Investor Group as it deems appropriate or
it shall first be indemnified to its satisfaction by the related Investor Group;
provided that unless and until such Funding Agent shall have received such
advice, such Funding Agent may take or refrain from taking any action, as such
Funding Agent shall deem advisable and in the best interests of the related
Investor Group. Each Funding Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
related Investor Group and such request and any action taken or failure to act
pursuant thereto shall be binding upon the related Investor Group.

SECTION 5.12 Non-Reliance on the Funding Agent and Other Purchasers. The related
Investor Group expressly acknowledges that its Funding Agent and any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has not
made any representations or warranties to it and that no act by such Funding
Agent

 

39



--------------------------------------------------------------------------------

hereafter taken, including, without limitation, any review of the affairs of the
Co-Issuers, shall be deemed to constitute any representation or warranty by such
Funding Agent. The related Investor Group represents and warrants to such
Funding Agent that it has and will, independently and without reliance upon such
Funding Agent and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Co-Issuers and made its own decision to enter into this
Agreement.

SECTION 5.13 The Funding Agent in its Individual Capacity. Each Funding Agent
and any of its Affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with the Co-Issuers or any Affiliate of the
Co-Issuers as though such Funding Agent were not a Funding Agent hereunder.

SECTION 5.14 Successor Funding Agent. Each Funding Agent will, upon the
direction of the related Investor Group, resign as such Funding Agent. If such
Funding Agent shall resign, then the related Investor Group shall appoint an
Affiliate of a member of the related Investor Group as a successor funding agent
(it being understood that such resignation shall not be effective until such
successor is appointed). After any retiring Funding Agent’s resignation
hereunder as Funding Agent, subject to the limitations set forth herein, the
provisions of Section 9.05 and this Article V shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Funding Agent
under this Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.01 The Co-Issuers. The Co-Issuers jointly and severally represent and
warrant to each Lender Party that:

(a) each of its representations and warranties in the Indenture and the other
Related Documents (other than a Related Document relating solely to a Series of
Notes other than the Series 2012-1 Notes) is true and correct (a) if not
qualified as to materiality or Material Adverse Effect, in all material respects
and (b) if qualified as to materiality or Material Adverse Effect, in all
respects, as of the date originally made, as of the date hereof and as of the
Series 2012-1 Closing Date (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date);

(b) no Potential Rapid Amortization Event, Rapid Amortization Event, Default or
Event of Default has occurred and is continuing;

(c) neither they nor or any of their Affiliates, have, directly or through an
agent, engaged in any form of general solicitation or general advertising in
connection with the offering of the Series 2012-1 Class A-1 Notes under the
Securities Act or in any manner involving a public offering within the meaning
of

 

40



--------------------------------------------------------------------------------

Section 4(2) of the Securities Act including, but not limited to, articles,
notices or other communications published in any newspaper, magazine, or similar
medium or broadcast over television or radio or any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising;
provided that no representation or warranty is made with respect to the Lender
Parties and their Affiliates; and none of the Co-Issuers nor any of their
Affiliates has entered into any contractual arrangement with respect to the
distribution of the Series 2012-1 Class A-1 Notes, except for this Agreement and
the other Related Documents, and the Co-Issuers will not enter into any such
arrangement;

(d) neither they nor any of their Affiliates have, directly or through any
agent, sold, offered for sale, solicited offers to buy or otherwise negotiated
in respect of, any “security” (as defined in the Securities Act) that is or will
be integrated with the sale of the Series 2012-1 Class A-1 Notes in a manner
that would require the registration of the Series 2012-1 Class A-1 Notes under
the Securities Act;

(e) assuming the representations and warranties of each Lender Party set forth
in Section 6.03 of this Agreement are true and correct, the offer and sale of
the Series 2012-1 Class A-1 Notes in the manner contemplated by this Agreement
is a transaction exempt from the registration requirements of the Securities
Act, and the Base Indenture is not required to be qualified under the Trust
Indenture Act; and

(f) the Co-Issuers have furnished to the Administrative Agent and each Funding
Agent true, accurate and complete copies of all other Related Documents
(excluding Series Supplements and other Related Documents relating solely to a
Series of Notes other than the Series 2012-1 Notes) to which they are a party as
of the Series 2012-1 Closing Date, all of which Related Documents are in full
force and effect as of the Series 2012-1 Closing Date and no terms of any such
agreements or documents have been amended, modified or otherwise waived as of
such date, other than such amendments, modifications or waivers about which the
Co-Issuers have informed each Funding Agent, the Swingline Lender and the L/C
Provider.

SECTION 6.02 DPL. DPL represents and warrants to each Lender Party that each
representation and warranty made by it in each Related Document (other than a
Related Document relating solely to a Series of Notes other than the Series
2012-1 Notes and other than any representation or warranty in Section 4.1(i) or
(j) of any Contribution and Sale Agreement or Article V of the Management
Agreement) to which it is a party (including any representations and warranties
made by it as Manager) is true and correct in all material respects as of the
date originally made, as of the date hereof and as of the Series 2012-1 Closing
Date (unless stated to relate solely to a specified date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specified date).

 

41



--------------------------------------------------------------------------------

SECTION 6.03 Lender Parties. Each of the Lender Parties represents and warrants
to the Co-Issuers and DPL as of the date hereof (or, in the case of a successor
or assign of an Investor, as of the subsequent date on which such successor or
assign shall become or be deemed to become a party hereto) that:

(a) it has had an opportunity to discuss the Co-Issuers’ and the Manager’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase of the Series 2012-1 Class A-1 Notes, with the Co-Issuers and
the Manager and their respective representatives;

(b) it is an “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act and a “qualified purchaser”
within the meaning of Section 2(a)(51) of the Investment Company Act and has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of investing in, and is able and
prepared to bear the economic risk of investing in, the Series 2012-1 Class A-1
Notes;

(c) it is purchasing the Series 2012-1 Class A-1 Notes for its own account, or
for the account of one or more “accredited investors” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that meet
the criteria described in clause (b) above and for which it is acting with
complete investment discretion, for investment purposes only and not with a view
to distribution, subject, nevertheless, to the understanding that the
disposition of its property shall at all times be and remain within its control,
and neither it nor its Affiliates has engaged in any general solicitation or
general advertising within the meaning of the Securities Act, or the rules and
regulations promulgated thereunder, with respect to the Series 2012-1 Class A-1
Notes;

(d) it understands that (i) the Series 2012-1 Class A-1 Notes have not been and
will not be registered or qualified under the Securities Act or any applicable
state securities laws or the securities laws of any other jurisdiction and are
being offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available and an opinion of counsel shall have been delivered
in advance to the Co-Issuers, (ii) the Co-Issuers are not required to register
the Series 2012-1 Class A-1 Notes under the Securities Act or any applicable
state securities laws or the securities laws of any other jurisdiction,
(iii) any permitted transferee hereunder must be a “qualified purchaser” within
the meaning of Section 2(a)(51) of the Investment Company Act and otherwise meet
the criteria in clause (b) above and (iv) any transfer must comply with the
provisions of Section 2.8 of the Base Indenture, Section 4.3 of the Series
2012-1 Supplement and Section 9.03 or 9.17, as applicable, of this Agreement;

(e) it will comply with the requirements of Section 6.03(d), above, in
connection with any transfer by it of the Series 2012-1 Class A-1 Notes;

 

42



--------------------------------------------------------------------------------

(f) it understands that the Series 2012-1 Class A-1 Notes will bear the legend
set out in the form of Series 2012-1 Class A-1 Notes attached to the Series
2012-1 Supplement and be subject to the restrictions on transfer described in
such legend;

(g) it will obtain for the benefit of the Co-Issuers from any purchaser of the
Series 2012-1 Class A-1 Notes substantially the same representations and
warranties contained in the foregoing paragraphs; and

(h) it has executed a Purchaser’s Letter substantially in the form of Exhibit D
hereto.

ARTICLE VII

CONDITIONS

SECTION 7.01 Conditions to Issuance and Effectiveness. Each Lender Party will
have no obligation to purchase the Series 2012-1 Class A-1 Notes hereunder on
the Series 2012-1 Closing Date, and the Commitments, the Swingline Commitment
and the L/C Commitment will not become effective, unless:

(a) the Base Indenture, the Series 2012-1 Supplement, the G&C Agreement and the
other Related Documents shall be in full force and effect;

(b) on the Series 2012-1 Closing Date, each Lender Party shall have received a
letter, in form and substance reasonably satisfactory to it, from each of
Moody’s and S&P stating that a long-term rating of “Baa1” (in the case of
Moody’s) and “BBB+” (in the case of S&P) has been assigned to the Series 2012-1
Class A-1 Notes;

(c) each Lender Party shall have received opinions of counsel, in each case
dated as of the Series 2012-1 Closing Date and addressed to the Lender Parties,
from Skadden, Arps, Slate, Meagher & Flom LLP and Ropes & Gray LLP, each as
counsel to the Co-Issuers, the Guarantors and the Parent Companies (as defined
in the Series 2012-1 Class A-2 Note Purchase Agreement), and such local,
franchise, special and foreign counsel as the Administrative Agent shall
reasonably request, dated as of the Series 2012-1 Closing Date and addressed to
the Lender Parties, with respect to such matters as the Administrative Agent
shall reasonably request (including, without limitation, company matters,
non-consolidation matters, security interest matters relating to the Collateral,
tax and no-conflicts matters, “true contribution” matters and, from appropriate
special counsel, franchise law matters); and

(d) at the time of such issuance, the additional conditions set forth in
Schedule III and all other conditions to the issuance of the Series 2012-1 Class
A-1 Notes under the Indenture shall have been satisfied or waived by such Lender
Party.

 

43



--------------------------------------------------------------------------------

SECTION 7.02 Conditions to Initial Extensions of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, the initial Borrowing hereunder, and the obligations of the Swingline
Lender and the L/C Provider to fund the initial Swingline Loan or provide the
initial Letter of Credit hereunder, respectively, shall be subject to the
satisfaction of the conditions precedent that (a) each Funding Agent shall have
received a duly executed and authenticated Series 2012-1 Class A-1 Advance Note
registered in its name or in such other name as shall have been directed by such
Funding Agent and stating that the principal amount thereof shall not exceed the
Maximum Investor Group Principal Amount of the related Investor Group, (b) each
of the Swingline Lender and the L/C Provider shall have received a duly executed
and authenticated Series 2012-1 Class A-1 Swingline Note or Series 2012-1 Class
A-1 L/C Note, as applicable, registered in its name or in such other name as
shall have been directed by it and stating that the principal amount thereof
shall not exceed the Swingline Commitment or L/C Commitment, respectively, and
(c) the Co-Issuers shall have paid all fees required to be paid by them on the
Series 2012-1 Closing Date, including all fees required hereunder.

SECTION 7.03 Conditions to Each Extension of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, any Borrowing on any day (including the initial Borrowing but excluding
any Borrowings to repay Swingline Loans or L/C Obligations pursuant to
Section 2.05, 2.06 or 2.08, as applicable), and the obligations of the Swingline
Lender to fund any Swingline Loan (including the initial one) and of the L/C
Provider to provide any Letter of Credit (including the initial one),
respectively, shall be subject to the conditions precedent that on the date of
such funding or provision, before and after giving effect thereto and to the
application of any proceeds therefrom, the following statements shall be true
(without regard to any waiver, amendment or other modification of this
Section 7.03 or any definitions used herein consented to by the Control Party
unless Investors holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two thirds of the Commitments
(provided that the Commitment of any Defaulting Investor shall be disregarded in
the determination of whether any threshold percentage of Commitments has been
met under this Section 7.03) have consented to such waiver, amendment or other
modification for purposes of this Section 7.03); provided, however, that if a
Rapid Amortization Event has occurred and been declared by the Control Party
pursuant to Section 9.1(a), (b), (c), (d), or (e) of the Base Indenture, consent
to such waiver, amendment or other modification from all Investors (provided
that it shall not be the obligation of the Control Party to obtain such consent
from the Investors) as well as the Control Party is required for purposes of
this Section 7.03; and provided further that if the second proviso to
Section 9.01 is applicable to such waiver, amendment or other modification, then
consent to such waiver, amendment or other modification from the Persons
required by such proviso shall also be required for purposes of this
Section 7.03):

(a)(i) the representations and warranties of the Co-Issuers set out in this
Agreement and (ii) the representations and warranties of the Manager set out in
this Agreement, in each such case, shall be true and correct (i) if qualified as
to

 

44



--------------------------------------------------------------------------------

materiality or Material Adverse Effect, in all respects and (ii) if not
qualified as to materiality or Material Adverse Effect, in all material
respects, as of the date of such funding or issuance, with the same effect as
though made on that date (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date);

(b) there shall be no Potential Rapid Amortization Event, Rapid Amortization
Event, Default or Event of Default or Series 2012-1 Cash Trapping Period in
existence at the time of, or after giving effect to, such funding or issuance,
and no Change of Control to which the Control Party has not provided its prior
written consent;

(c) in the case of any Borrowing, the Co-Issuers shall have delivered or have
been deemed to have delivered to the Administrative Agent an executed advance
request in the form of Exhibit A hereto with respect to such Borrowing (each
such request, an “Advance Request” or a “Series 2012-1 Class A-1 Advance
Request”);

(d) the Senior Notes Interest Reserve Amount will be funded and/or an Interest
Reserve Letter of Credit will be maintained for such amount as of the date of
such draw in the amounts required pursuant to the Indenture after giving effect
to such draw;

(e) all Undrawn Commitment Fees, Administrative Agent Fees, L/C Quarterly Fees
and L/C Fronting Fees due and payable on or prior to the date of such funding or
issuance shall have been paid in full; and

(f) all conditions to such extension of credit or provision specified in
Section 2.02, 2.03, 2.06 or 2.07 of this Agreement, as applicable, shall have
been satisfied.

The giving of any notice pursuant to Section 2.03, 2.06 or 2.07, as applicable,
shall constitute a representation and warranty by the Co-Issuers and the Manager
that all conditions precedent to such funding or provision have been satisfied
or will be satisfied concurrently therewith.

ARTICLE VIII

COVENANTS

SECTION 8.01 Covenants. Each of the Co-Issuers, jointly and severally, and the
Manager, severally, covenants and agrees that, until all Aggregate Unpaids have
been paid in full and all Commitments, the Swingline Commitment and the L/C
Commitment have been terminated, it will:

(a) Unless waived in writing by the Control Party in accordance with Section 9.7
of the Base Indenture, duly and timely perform all of its covenants (both
affirmative and negative) and obligations under each Related Document to which
it is a party;

 

45



--------------------------------------------------------------------------------

(b) not amend, modify, waive or give any approval, consent or permission under
any provision of the Base Indenture or any other Related Document to which it is
a party unless any such amendment, modification, waiver or other action is in
writing and made in accordance with the terms of the Base Indenture or such
other Related Document, as applicable;

(c) at the same time any report, notice or other document is provided to the
Rating Agencies and/or the Trustee, or caused to be provided, by the Co-Issuers
or the Manager under the Base Indenture (including, without limitation, under
Sections 8.8, 8.9 and/or 8.11 thereof), or under the Series 2012-1 Supplement or
this Agreement, provide the Administrative Agent (who shall promptly provide a
copy thereof to the Lender Parties) with a copy of such report, notice or other
document; provided, however, that neither the Manager nor the Co-Issuers shall
have any obligation under this Section 8.01(c) to deliver to the Administrative
Agent copies of any Quarterly Noteholders’ Statements that relate solely to a
Series of Notes other than the Series 2012-1 Notes;

(d) once per calendar year, following reasonable prior notice from the
Administrative Agent (the “Annual Inspection Notice”), and during regular
business hours, permit any one or more of such Administrative Agent, any Funding
Agent, the Swingline Lender or the L/C Provider, or any of their respective
agents, representatives or permitted assigns, at the Co-Issuers’ expense, access
(as a group, and not individually unless only one such Person desires such
access) to the offices of the Manager, the Co-Issuers and the Guarantors, (i) to
examine and make copies of and abstracts from all documentation relating to the
Collateral on the same terms as are provided to the Trustee under Section 8.6 of
the Base Indenture, and (ii) to visit the offices and properties of the Manager,
the Co-Issuers and the Guarantors for the purpose of examining such materials
described in clause (i) above, and to discuss matters relating to the
Collateral, or the administration and performance of the Base Indenture, the
Series 2012-1 Supplement and the other Related Documents with any of the
officers or employees of, the Manager, the Co-Issuers and/or the Guarantors, as
applicable, having knowledge of such matters; provided, however, that upon the
occurrence and continuation of a Potential Rapid Amortization Event, Rapid
Amortization Event, Series 2012-1 Cash Trapping Period, Default or Event of
Default, the Administrative Agent, any Funding Agent, the Swingline Lender or
the L/C Provider, or any of their respective agents, representatives or
permitted assigns, at the Co-Issuers’ expense may do any of the foregoing at any
time during normal business hours and without advance notice; provided, further,
that, in addition to any visits made pursuant to provision of an Annual
Inspection Notice or during the continuation of a Potential Rapid Amortization
Event, Rapid Amortization Event, Default or Event of Default, the Administrative
Agent, any Funding Agent, the Swingline Lender or the L/C Provider, or any of
their respective agents, representatives or permitted assigns, at their own
expense, may do any of the foregoing at any time during normal business hours
following reasonable prior notice; and provided, further, that the Funding
Agents, the Swingline Lender and the L/C Provider will be permitted to provide
input to the Administrative Agent with respect to the timing of delivery, and
content, of the Annual Inspection Notice;

 

46



--------------------------------------------------------------------------------

(e) not take, or cause to be taken, any action, including, without limitation,
acquiring any Margin Stock, that could cause the transactions contemplated by
the Related Documents to fail to comply with the regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X
thereof;

(f) not permit any amounts owed with respect to the Series 2012-1 Class A-1
Notes to be secured, directly or indirectly, by any Margin Stock in a manner
that would violate the regulations of the Board of Governors of the Federal
Reserve System, including Regulations T, U and X thereof;

(g) promptly provide such additional financial and other information with
respect to the Related Documents (other than Series Supplements and Related
Documents relating solely to a Series of Notes other than the Series 2012-1
Notes), the Co-Issuers, the Manager or the Guarantors as the Administrative
Agent may from time to time reasonably request;

(h) deliver to the Administrative Agent (who shall promptly provide a copy
thereof to the Lender Parties), the financial statements prepared pursuant to
Section 4.1 of the Base Indenture at the same time as the delivery of such
statements under the Base Indenture; and

(i) not (i) permit any Co-Issuer to use the proceeds of any draw under the
Series 2012-1 Class A-1 Notes to pay any distribution on its limited liability
company interests to Holdco if such distribution will be used to pay dividends
on Holdco shares or to repurchase Holdco shares if at the time of such dividend
or repurchase less than $20,000,000 remains undrawn under the Series 2012-1
Class A-1 Notes and (ii) designate equity contributions as Retained Collections
Contributions to the extent such equity contributions were funded by the
proceeds of a draw under the Series 2012-1 Class A-1 Notes.

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.01 Amendments. No amendment to or waiver or other modification of any
provision of this Agreement, nor consent to any departure therefrom by the
Manager or the Co-Issuers, shall in any event be effective unless the same shall
be in writing and signed by the Manager, the Co-Issuers and the Administrative
Agent with the consent of Investor Groups holding more than (i) if no single
Investor Group holds more than 50% of the Commitments, 50% of the Commitments or
(ii) if a single Investor Group holds more than 50% of the Commitments, two
thirds of the Commitments; provided that the Commitment of any Defaulting
Investor shall be disregarded in the determination of whether such threshold
percentage of Commitments has been met; provided, however, that, in addition,
(i) the prior written consent of each affected Investor

 

47



--------------------------------------------------------------------------------

shall be required in connection with any amendment, modification or waiver that
(x) increases the amount of the Commitment of such Investor, extends the
Commitment Termination Date or the Series 2012-1 Class A-1 Senior Notes Renewal
Date, modifies the conditions to funding such Commitment or otherwise subjects
such Investor to any increased or additional duties or obligations hereunder or
in connection herewith, (y) reduces the amount or delays the timing of payment
of any principal, interest, fees or other amounts payable to such Investor
hereunder or (z) would have an effect comparable to any of those set forth in
Section 13.2(a) of the Base Indenture that require the consent of each
Noteholder or each affected Noteholder; (ii) any amendment, modification or
waiver that affects the rights or duties of any of the Swingline Lender, the L/C
Provider, the Administrative Agent or the Funding Agents shall require the prior
written consent of such affected Person; and (iii) the prior written consent of
each Investor, the Swingline Lender, the L/C Provider, the Administrative Agent
and each Funding Agent shall be required in connection with any amendment,
modification or waiver of this Section 9.01. For purposes of any provision of
any other Indenture Document relating to any vote, consent, direction or the
like to be given by the Series 2012-1 Class A-1 Noteholders, such vote, consent,
direction or the like shall be given by the Holders of the Series 2012-1 Class
A-1 Advance Notes only and not by the Holders of any Series 2012-1 Class A-1
Swingline Notes or Series 2012-1 Class A-1 L/C Notes except to the extent that
such vote, consent, direction or the like is to be given by each affected
Noteholder.

Each Committed Note Purchaser will notify the Co-Issuers in writing whether or
not it will consent to a proposed amendment, waiver or other modification of
this Agreement and, if applicable, any condition to such consent, waiver or
other modification. If a Committed Note Purchaser notifies the Co-Issuers in
writing that such Committed Note Purchaser either (I) will not consent to an
amendment to or waiver or other modification of any provision of this Agreement
or (II) conditions its consent to such an amendment, waiver or other
modification of any provision of this Agreement upon the payment of an amendment
fee, the Co-Issuers may replace every member (but not any subset thereof) of
such Committed Note Purchaser’s entire Investor Group by giving written notice
to each member of such Investor Group and the Administrative Agent designating
one or more Persons that are willing and able to purchase each member of such
Investor Group’s rights and obligations under this Agreement for a purchase
price that with respect to each such member of such Investor Group will equal
the amount owed to each such member of such Investor Group with respect to the
Series 2012-1 Class A-1 Advance Notes (whether arising under the Indenture, this
Agreement, the Series 2012-1 Class A-1 Advance Notes or otherwise). Upon receipt
of such written notice, each member of such Investor Group shall assign its
rights and obligations under this Agreement pursuant to and in accordance with
Sections 9.17(a), (b) and (c), as applicable, in consideration for such purchase
price and at the reasonable expense of the Co-Issuers (including, without
limitation, the reasonable documented fees and out-of-pocket expenses of counsel
to each such member); provided, however, that no member of such Investor Group
shall be obligated to assign any of its rights and obligations under this
Agreement if the purchase price to be paid to such member is not at least equal
to the amount owed to such member with respect to the Series 2012-1 Class A-1
Advance Notes (whether arising under the Indenture, this Agreement, the Series
2012-1 Class A-1 Advance Notes or otherwise).

 

48



--------------------------------------------------------------------------------

The Co-Issuers and the Lender Parties shall negotiate any amendments, waivers,
consents, supplements or other modifications to this Agreement or the other
Related Documents that require the consent of the Lender Parties in good faith,
and any consent required to be given by the Lender Parties shall not be
unreasonably denied, conditioned or delayed. Pursuant to Section 9.05(a), the
Lender Parties shall be entitled to reimbursement by the Co-Issuers for the
reasonable expenses incurred by the Lender Parties in reviewing and approving
any such amendment, waiver, consent, supplement or other modification to this
Agreement or any Related Document.

SECTION 9.02 No Waiver; Remedies. Any waiver, consent or approval given by any
party hereto shall be effective only in the specific instance and for the
specific purpose for which given, and no waiver by a party of any breach or
default under this Agreement shall be deemed a waiver of any other breach or
default. No failure on the part of any party hereto to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder, or any abandonment or
discontinuation of steps to enforce the right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other right. No notice
to or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in the same, similar or other circumstances.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

SECTION 9.03 Binding on Successors and Assigns.

(a) This Agreement shall be binding upon, and inure to the benefit of, the
Co-Issuers, the Manager, the Lender Parties, the Funding Agents, the
Administrative Agent and their respective successors and assigns; provided,
however, that none of the Co-Issuers nor the Manager may assign its rights or
obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of each Lender Party (other than any Defaulting Investor); provided
further that nothing herein shall prevent the Co-Issuers from assigning their
rights (but none of their duties or liabilities) to the Trustee under the Base
Indenture and the Series 2012-1 Supplement; and provided, further that none of
the Lender Parties may transfer, pledge, assign, sell participations in or
otherwise encumber its rights or obligations hereunder or in connection herewith
or any interest herein except as permitted under Section 6.03, Section 9.17 and
this Section 9.03. Nothing expressed herein is intended or shall be construed to
give any Person other than the Persons referred to in the preceding sentence any
legal or equitable right, remedy or claim under or in respect of this Agreement
except as provided in Section 9.16.

(b) Notwithstanding any other provision set forth in this Agreement, each
Investor may at any time grant to one or more Program Support Providers a
participating interest in or lien on such Investor’s interests in the Advances
made hereunder and such Program Support Provider, with respect to its
participating interest, shall be entitled to the benefits granted to such
Investor under this Agreement.

 

49



--------------------------------------------------------------------------------

(c) In addition to its rights under Section 9.17, each Conduit Investor may at
any time assign its rights in the Series 2012-1 Class A-1 Advance Notes (and its
rights hereunder and under the Related Documents) to its related Committed Note
Purchaser or, subject to Section 6.03 and Section 9.17(f), its related Program
Support Provider or any Affiliate of any of the foregoing, in each case in
accordance with the applicable provisions of the Indenture. Furthermore, each
Conduit Investor may at any time grant a security interest in and lien on, all
or any portion of its interests under this Agreement, its Series 2012-1 Class
A-1 Advance Note and all Related Documents to (i) its related Committed Note
Purchaser, (ii) its Funding Agent, (iii) any Program Support Provider who, at
any time now or in the future, provides program liquidity or credit enhancement,
including, without limitation, an insurance policy for such Conduit Investor
relating to the Commercial Paper or the Series 2012-1 Class A-1 Advance Notes,
(iv) any other Person who, at any time now or in the future, provides liquidity
or credit enhancement for the Conduit Investors, including, without limitation,
an insurance policy relating to the Commercial Paper or the Series 2012-1 Class
A-1 Advance Notes or (v) any collateral trustee or collateral agent for any of
the foregoing; provided, however, that any such security interest or lien shall
be released upon assignment of its Series 2012-1 Class A-1 Advance Note to its
related Committed Note Purchaser. Each Committed Note Purchaser may assign its
Commitment, or all or any portion of its interest under its Series 2012-1 Class
A-1 Advance Note, this Agreement and the Related Documents to any Person to the
extent permitted by Section 9.17. Notwithstanding any other provisions set forth
in this Agreement, each Committed Note Purchaser may at any time create a
security interest in all or any portion of its rights under this Agreement, its
Series 2012-1 Class A-1 Advance Note and the Related Documents in favor of any
Federal Reserve Bank in accordance with Regulation A of the F.R.S. Board or any
similar foreign entity.

SECTION 9.04 Survival of Agreement. All covenants, agreements, representations
and warranties made herein and in the Series 2012-1 Class A-1 Notes delivered
pursuant hereto shall survive the making and the repayment of the Advances, the
Swingline Loans and the Letters of Credit and the execution and delivery of this
Agreement and the Series 2012-1 Class A-1 Notes and shall continue in full force
and effect until all interest on and principal of the Series 2012-1 Class A-1
Notes, and all other amounts owed to the Lender Parties, the Funding Agents and
the Administrative Agent hereunder and under the Series 2012-1 Supplement have
been paid in full, all Letters of Credit have expired or been fully cash
collateralized in accordance with the terms of this Agreement and the
Commitments, the Swingline Commitment and the L/C Commitment have been
terminated. In addition, the obligations of the Co-Issuers and the Lender
Parties under Sections 3.05, 3.06, 3.07, 3.08, 9.05, 9.10 and 9.11 shall survive
the termination of this Agreement.

SECTION 9.05 Payment of Costs and Expenses; Indemnification.

(a) Payment of Costs and Expenses. The Co-Issuers jointly and severally agree to
pay (by depositing such amounts into the Collection Account to be distributed
subject to and in accordance with the Priority of Payments), on the Series
2012-1 Closing Date (if invoiced at least one (1) Business Day prior to such
date) or on

 

50



--------------------------------------------------------------------------------

or before five (5) Business Days after written demand (in all other cases), all
reasonable expenses of the Administrative Agent, each initial Funding Agent and
each initial Lender Party (including the reasonable fees and out-of-pocket
expenses of counsel to each of the foregoing, if any, as well as the fees and
expenses of the Rating Agencies) in connection with (i) the negotiation,
preparation, execution and delivery of this Agreement and of each other Related
Document, including schedules and exhibits, whether or not the transactions
contemplated hereby or thereby are consummated, and (ii) any amendments,
waivers, consents, supplements or other modifications to this Agreement or any
other Related Document as may from time to time hereafter be proposed. The
Co-Issuers further jointly and severally agree to pay, subject to and in
accordance with the Priority of Payments, and to hold the Administrative Agent,
each Funding Agent and each Lender Party harmless from all liability for (x) any
breach by the Co-Issuers of their obligations under this Agreement, (y) all
reasonable costs incurred by the Administrative Agent, such Funding Agent or
such Lender Party in enforcing this Agreement and (z) any Non-Excluded Taxes
that may be payable in connection with (1) the execution or delivery of this
Agreement, (2) any Borrowing or Swingline Loan hereunder, (3) the issuance of
the Series 2012-1 Class A-1 Notes, (4) any Letter of Credit hereunder or (5) any
other Related Documents. The Co-Issuers also jointly and severally agree to
reimburse, subject to and in accordance with the Priority of Payments, the
Administrative Agent, such Funding Agent and such Lender Party upon demand for
all reasonable out-of-pocket expenses incurred by the Administrative Agent, such
Funding Agent and such Lender Party in connection with (1) the negotiation of
any restructuring or “work-out”, whether or not consummated, of the Related
Documents and (2) the enforcement of, or any waiver or amendment requested under
or with respect to, this Agreement or any other of the Related Documents.
Notwithstanding the foregoing, other than in connection with a sale or
assignment pursuant to Section 9.18(a), the Co-Issuers shall have no obligation
to reimburse any Lender Party for any of the fees and/or expenses incurred by
such Lender Party with respect to its sale or assignment of all or any part of
its respective rights and obligations under this Agreement and the Series 2012-1
Class A-1 Notes pursuant to Section 9.03 or Section 9.17.

(b) Indemnification of the Lender Parties. In consideration of the execution and
delivery of this Agreement by the Lender Parties, the Co-Issuers hereby agree to
jointly and severally indemnify and hold each Lender Party and each of their
officers, directors, employees, affiliates and agents (collectively, the
“Indemnified Parties”) harmless (by depositing such amounts into the Collection
Account to be distributed subject to and in accordance with the Priority of
Payments) from and against any and all actions, causes of action, suits, losses,
liabilities and damages, and reasonable documented costs and expenses incurred
in connection therewith (irrespective of whether any such Indemnified Party is a
party to the action for which indemnification hereunder is sought and including,
without limitation, any liability in connection with the offering and sale of
the Series 2012-1 Class A-1 Notes), including reasonable documented attorneys’
fees and disbursements (collectively, the “Indemnified Liabilities”), incurred
by the Indemnified Parties or any of them (whether in prosecuting or defending
against such actions, suits or claims) to the extent resulting from, or arising
out of, or relating to:

 

51



--------------------------------------------------------------------------------

(i) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Advance, Swingline Loan or Letter of
Credit; or

(ii) the entering into and performance of this Agreement and any other Related
Document by any of the Indemnified Parties, including, for the avoidance of
doubt, the consent by the Lender Parties set forth in Section 9.19;

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct or breach of representations set forth herein.
If and to the extent that the foregoing undertaking may be unenforceable for any
reason, the Co-Issuers hereby jointly and severally agree to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. The indemnity set forth in
this Section 9.05(b) shall in no event include indemnification for special,
punitive, consequential or indirect damages of any kind or for any Taxes which
shall be covered by (or expressly excluded from) the indemnification provided in
Section 3.08 or for any transfer Taxes with respect to its sale or assignment of
all or any part of its respective rights and obligations under this Agreement
and the Series 2012-1 Class A-1 Notes pursuant to Section 9.17. The Co-Issuers
shall give notice to the Rating Agencies of any claim for Indemnified
Liabilities made under this Section 9.05(b).

(c) Indemnification of the Administrative Agent and each Funding Agent.

(i) In consideration of the execution and delivery of this Agreement by the
Administrative Agent and each Funding Agent, the Co-Issuers hereby agree to
jointly and severally indemnify and hold the Administrative Agent and each
Funding Agent and each of their officers, directors, employees, affiliates and
agents (collectively, the “Agent Indemnified Parties”) harmless (by depositing
such amounts into the Collection Account to be distributed subject to and in
accordance with the Priority of Payments) from and against any and all actions,
causes of action, suits, losses, liabilities and damages, and reasonable
documented costs and expenses incurred in connection therewith (irrespective of
whether any such Agent Indemnified Party is a party to the action for which
indemnification hereunder is sought and including, without limitation, any
liability in connection with the offering and sale of the Series 2012-1 Class
A-1 Notes), including reasonable documented attorneys’ fees and disbursements
(collectively, the “Agent Indemnified Liabilities”), incurred by the Agent
Indemnified Parties or any of them (whether in prosecuting or defending against
such actions, suits or claims) to the extent resulting from, or arising out of,
or relating to the entering into and performance of this Agreement and any other
Related Document by any of the Agent Indemnified Parties, except for any such
Agent Indemnified Liabilities arising for the account of a particular Agent
Indemnified Party by reason of the relevant Agent Indemnified Party’s gross
negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be

 

52



--------------------------------------------------------------------------------

unenforceable for any reason, the Co-Issuers hereby jointly and severally agree
to make the maximum contribution to the payment and satisfaction of each of the
Agent Indemnified Liabilities that is permissible under applicable law. The
indemnity set forth in this Section 9.05(c)(i) shall in no event include
indemnification for special, punitive, consequential or indirect damages of any
kind or for any Taxes which shall be covered by (or expressly excluded from) the
indemnification provided in Section 3.08. The Co-Issuers shall give notice to
the Rating Agencies of any claim for Agent Indemnified Liabilities made under
this Section 9.05(c)(i).

(ii) In consideration of the execution and delivery of this Agreement by the
Administrative Agent and the related Funding Agent, each Committed Note
Purchaser, ratably according to its respective Commitment, hereby agrees to
indemnify and hold the Administrative Agent and each of its officers, directors,
employees, affiliates and agents (collectively, the “Administrative Agent
Indemnified Parties”) and such Funding Agent and each of its officers,
directors, employees and agents (collectively, the “Funding Agent Indemnified
Parties,” and together with the Administrative Agent Indemnified Parties, the
“Applicable Agent Indemnified Parties”) harmless from and against any and all
actions, causes of action, suits, losses, liabilities and damages, and
reasonable costs and expenses incurred in connection therewith (solely to the
extent not reimbursed by or on behalf of the Co-Issuers) (irrespective of
whether any such Applicable Agent Indemnified Party is a party to the action for
which indemnification hereunder is sought and including, without limitation, any
liability in connection with the offering and sale of the Series 2012-1 Class
A-1 Notes), including reasonable attorneys’ fees and disbursements
(collectively, the “Applicable Agent Indemnified Liabilities”), incurred by the
Applicable Agent Indemnified Parties or any of them (whether in prosecuting or
defending against such actions, suits or claims) to the extent resulting from,
or arising out of, or relating to the entering into and performance of this
Agreement and any other Related Document by any of the Applicable Agent
Indemnified Parties, except for any such Applicable Agent Indemnified
Liabilities arising for the account of a particular Applicable Agent Indemnified
Party by reason of the relevant Applicable Agent Indemnified Party’s gross
negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Committed Note Purchaser,
ratably according to its respective Commitment, hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Applicable
Agent Indemnified Liabilities that is permissible under applicable law. The
indemnity set forth in this Section 9.05(c)(ii) shall in no event include
indemnification for consequential or indirect damages of any kind or for any
Taxes which shall be covered by (or expressly excluded from) the indemnification
provided in Section 3.08.

SECTION 9.06 Characterization as Related Document; Entire Agreement. This
Agreement shall be deemed to be a Related Document for all purposes of the Base
Indenture and the other Related Documents. This Agreement, together with the
Base Indenture, the Series 2012-1 Supplement, the documents delivered pursuant
to

 

53



--------------------------------------------------------------------------------

Article VII and the other Related Documents, including the exhibits and
schedules thereto, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and other
writings with respect thereto.

SECTION 9.07 Notices. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address,
e-mail address (if provided), or facsimile number set forth below its signature
hereto, in the case of the Co-Issuers or the Manager, or on Schedule II, in the
case of the Lender Parties, the Administrative Agent and the Funding Agents, or
in each case at such other address, e-mail address or facsimile number as may be
designated by such party in a notice to the other parties. Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any notice, if
transmitted by e-mail, shall be deemed given when received; any notice, if
transmitted by facsimile, shall be deemed given when transmitted (so long as
transmitted on a Business Day, otherwise the next succeeding Business Day) upon
receipt of electronic confirmation of transmission.

SECTION 9.08 Severability of Provisions. Any covenant, provision, agreement or
term of this Agreement that is prohibited or is held to be void or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of the prohibition or unenforceability without invalidating the remaining
provisions of this Agreement.

SECTION 9.09 Tax Characterization. Each party to this Agreement (a) acknowledges
that it is the intent of the parties to this Agreement that, for accounting
purposes and for all federal, state and local income and franchise tax purposes,
the Series 2012-1 Class A-1 Notes will be treated as evidence of indebtedness,
(b) agrees to treat the Series 2012-1 Class A-1 Notes for all such purposes as
indebtedness and (c) agrees that the provisions of the Related Documents shall
be construed to further these intentions.

SECTION 9.10 No Proceedings; Limited Recourse.

(a) The Securitization Entities. Each of the parties hereto (other than the
Co-Issuers) hereby covenants and agrees that, prior to the date that is one year
and one day after the payment in full of the last maturing Note issued by the
Co-Issuers pursuant to the Base Indenture, it will not institute against, or
join with any other Person in instituting against, any Securitization Entity,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any federal or state bankruptcy or
similar law, all as more particularly set forth in Section 14.13 of the Base
Indenture and subject to any retained rights set forth therein; provided,
however, that nothing in this Section 9.10(a) shall constitute a waiver of any
right to indemnification, reimbursement or other payment from the Securitization
Entities pursuant to this Agreement, the Series 2012-1 Supplement, the Base
Indenture or any other Related Document. In the event that a Lender Party
(solely in its capacity as such)

 

54



--------------------------------------------------------------------------------

takes action in violation of this Section 9.10(a), each affected Securitization
Entity shall file or cause to be filed an answer with the bankruptcy court or
otherwise properly contest or cause to be contested the filing of such a
petition by any such Person against such Securitization Entity or the
commencement of such action and raise or cause to be raised the defense that
such Person has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as its counsel advises
that it may assert. The provisions of this Section 9.10(a) shall survive the
termination of this Agreement. Nothing contained herein shall preclude
participation by a Lender Party in the assertion or defense of its claims in any
such proceeding involving any Securitization Entity. The obligations of the
Co-Issuers under this Agreement are solely the limited liability company or
corporate, as the case may be, obligations of the Co-Issuers.

(b) The Conduit Investors. Each of the parties hereto (other than the Conduit
Investors) hereby covenants and agrees that it will not, prior to the date that
is one year and one day after the payment in full of the latest maturing
Commercial Paper or other debt securities or instruments issued by a Conduit
Investor, institute against, or join with any other Person in instituting
against, such Conduit Investor, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy or similar law; provided, however, that nothing in this
Section 9.10(b) shall constitute a waiver of any right to indemnification,
reimbursement or other payment from such Conduit Investor pursuant to this
Agreement, the Series 2012-1 Supplement, the Base Indenture or any other Related
Document. In the event that the Co-Issuers, the Manager or a Lender Party
(solely in its capacity as such) takes action in violation of this
Section 9.10(b), such related Conduit Investor may file an answer with the
bankruptcy court or otherwise properly contest or cause to be contested the
filing of such a petition by any such Person against such Conduit Investor or
the commencement of such action and raise or cause to be raised the defense that
such Person has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as its counsel advises
that it may assert. The provisions of this Section 9.10(b) shall survive the
termination of this Agreement. Nothing contained herein shall preclude
participation by the Co-Issuers, the Manager or a Lender Party in assertion or
defense of its claims in any such proceeding involving a Conduit Investor. The
obligations of the Conduit Investors under this Agreement are solely the
corporate obligations of the Conduit Investors. No recourse shall be had for the
payment of any amount owing in respect of this Agreement, including any
obligation or claim arising out of or based upon this Agreement, against any
stockholder, employee, officer, agent, director, member, affiliate or
incorporator (or Person similar to an incorporator under state business
organization laws) of any Conduit Investor; provided, however, nothing in this
Section 9.10(b) shall relieve any of the foregoing Persons from any liability
that any such Person may otherwise have for its gross negligence or willful
misconduct.

SECTION 9.11 Confidentiality. Each Lender Party agrees that it shall not
disclose any Confidential Information to any Person without the prior written
consent of the Manager and the Co-Issuers, other than (a) to their Affiliates
and their officers, directors, employees, agents and advisors, including,
without limitation, legal counsel

 

55



--------------------------------------------------------------------------------

and accountants (it being understood that the Person to whom such disclosure is
made will be informed of the confidential nature of such Confidential
Information and instructed to keep it confidential), (b) to actual or
prospective assignees and participants, and then only on a confidential basis
(after obtaining such actual or prospective assignee’s or participant’s
agreement to keep such Confidential Information confidential in a manner
substantially similar to this Section 9.11), (c) as requested by a Governmental
Authority or self-regulatory organization or required by any law, rule or
regulation or judicial process of which the Co-Issuers or the Manager, as the
case may be, has knowledge; provided that each Lender Party may disclose
Confidential Information as requested by a Governmental Authority or
self-regulatory organization or required by any law, rule or regulation or
judicial process of which the Co-Issuers or the Manager, as the case may be,
does not have knowledge if such Lender Party is prohibited by law, rule or
regulation from disclosing such requirement to the Co-Issuers or the Manager, as
the case may be, (d) to Program Support Providers (after obtaining such Program
Support Providers’ agreement to keep such Confidential Information confidential
in a manner substantially similar to this Section 9.11), (e) to any Rating
Agency providing a rating for any Series or Class of Notes or any Conduit
Investor’s debt or (f) in the course of litigation with the Co-Issuers, the
Manager or such Lender Party.

“Confidential Information” means information that the Co-Issuers or the Manager
furnishes to a Lender Party, but does not include (i) any such information that
is or becomes generally available to the public other than as a result of a
disclosure by a Lender Party or other Person to which a Lender Party delivered
such information, (ii) any such information that was in the possession of a
Lender Party prior to its being furnished to such Lender Party by the Co-Issuers
or the Manager, or (iii) that is or becomes available to a Lender Party from a
source other than the Co-Issuers or the Manager; provided that with respect to
clauses (ii) and (iii) herein, such source is not (x) known to a Lender Party to
be bound by a confidentiality agreement with the Co-Issuers or the Manager, as
the case may be, or (y) known to a Lender Party to be otherwise prohibited from
transmitting the information by a contractual, legal or fiduciary obligation.

SECTION 9.12 GOVERNING LAW; CONFLICTS WITH INDENTURE. THIS AGREEMENT AND ALL
MATTERS ARISING UNDER OR IN ANY MANNER RELATING TO THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT PROVISION OR RULE
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAW. IN THE EVENT OF ANY CONFLICTS BETWEEN
THIS AGREEMENT AND THE INDENTURE, THE INDENTURE SHALL GOVERN.

SECTION 9.13 JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OF THE
PARTIES HEREUNDER WITH RESPECT

 

56



--------------------------------------------------------------------------------

TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE OR (TO THE EXTENT PERMITTED BY
LAW) FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN THE BOROUGH OF MANHATTAN
IN THE CITY OF NEW YORK AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HEREUNDER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN
CONNECTION WITH THIS AGREEMENT.

SECTION 9.14 WAIVER OF JURY TRIAL. ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION
HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED
FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS AGREEMENT.

SECTION 9.15 Counterparts. This Agreement may be executed in any number of
counterparts (which may include facsimile or other electronic transmission of
counterparts) and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

SECTION 9.16 Third Party Beneficiary. The Trustee, on behalf of the Secured
Parties, and the Control Party are express third party beneficiaries of this
Agreement.

SECTION 9.17 Assignment.

(a) Subject to Sections 6.03 and 9.17(f), any Committed Note Purchaser may at
any time sell all or any part of its rights and obligations under this
Agreement, the Series 2012-1 Class A-1 Advance Notes and, in connection
therewith, any other Related Documents to which it is a party, with the prior
written consent (not to be unreasonably withheld) of the Co-Issuers, the
Swingline Lender and the L/C Provider, to one or more financial institutions (an
“Acquiring Committed Note Purchaser”) pursuant to an assignment and assumption
agreement, substantially in the form of Exhibit B (the “Assignment and
Assumption Agreement”), executed by such Acquiring Committed Note Purchaser,
such assigning Committed Note Purchaser, the Funding Agent with respect to such
Committed Note Purchaser, the Co-Issuers, the Swingline Lender and the L/C
Provider and delivered to the Administrative Agent; provided that no

 

57



--------------------------------------------------------------------------------

consent of the Co-Issuers shall be required for an assignment to another
Committed Note Purchaser or any Affiliate of a Committed Note Purchaser or if a
Rapid Amortization Event or an Event of Default has occurred and is continuing.

(b) Without limiting the foregoing, subject to Sections 6.03 and 9.17(f), each
Conduit Investor may assign all or a portion of the Investor Group Principal
Amount with respect to such Conduit Investor and its rights and obligations
under this Agreement, the Series 2012-1 Class A-1 Advance Notes and, in
connection therewith, any other Related Documents to which it is a party to a
Conduit Assignee with respect to such Conduit Investor, without the prior
written consent of the Co-Issuers. Upon such assignment by a Conduit Investor to
a Conduit Assignee, (i) such Conduit Assignee shall be the owner of the Investor
Group Principal Amount or such portion thereof with respect to such Conduit
Investor, (ii) the related administrative or managing agent for such Conduit
Assignee will act as the Funding Agent for such Conduit Assignee hereunder, with
all corresponding rights and powers, express or implied, granted to the Funding
Agent hereunder or under the other Related Documents, (iii) such Conduit
Assignee and its liquidity support provider(s) and credit support provider(s)
and other related parties, in each case relating to the Commercial Paper and/or
the Series 2012-1 Class A-1 Advance Notes, shall have the benefit of all the
rights and protections provided to such Conduit Investor herein and in the other
Related Documents (including, without limitation, any limitation on recourse
against such Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all of such Conduit Investor’s obligations, if any,
hereunder or under the Base Indenture or under any other Related Document with
respect to such portion of the Investor Group Principal Amount and such Conduit
Investor shall be released from such obligations, (v) all distributions in
respect of the Investor Group Principal Amount or such portion thereof with
respect to such Conduit Investor shall be made to the applicable Funding Agent
on behalf of such Conduit Assignee, (vi) the definition of the term “CP Funding
Rate” with respect to the portion of the Investor Group Principal Amount with
respect to such Conduit Investor, as applicable, funded or maintained with
commercial paper issued by such Conduit Assignee from time to time shall be
determined in the manner set forth in the definition of “CP Funding Rate”
applicable to such Conduit Assignee on the basis of the interest rate or
discount applicable to Commercial Paper issued by or for the benefit of such
Conduit Assignee (rather than any other Conduit Investor), (vii) the defined
terms and other terms and provisions of this Agreement and the other Related
Documents shall be interpreted in accordance with the foregoing, and (viii) if
requested by the Funding Agent with respect to such Conduit Assignee, the
parties will execute and deliver such further agreements and documents and take
such other actions as the Funding Agent may reasonably request to evidence and
give effect to the foregoing. No assignment by any Conduit Investor to a Conduit
Assignee of all or any portion of the Investor Group Principal Amount with
respect to such Conduit Investor shall in any way diminish the obligation of the
Committed Note Purchasers in the same Investor Group as such Conduit Investor
under Section 2.03 to fund any Increase not funded by such Conduit Investor or
such Conduit Assignee.

(c) Subject to Sections 6.03 and 9.17(f), any Conduit Investor and the related
Committed Note Purchaser(s) may at any time sell all or any part of their

 

58



--------------------------------------------------------------------------------

respective rights and obligations under this Agreement, the Series 2012-1 Class
A-1 Advance Notes and, in connection therewith, any other Related Documents to
which it is a party, with the prior written consent (not to be unreasonably
withheld) of the Co-Issuers, the Swingline Lender and the L/C Provider, to a
multi-seller commercial paper conduit, whose commercial paper is rated at least
“A-1” from Standard & Poor’s and “P1” from Moody’s, and one or more financial
institutions providing support to such multi-seller commercial paper conduit (an
“Acquiring Investor Group”) pursuant to a transfer supplement, substantially in
the form of Exhibit C (the “Investor Group Supplement” or the “Series 2012-1
Class A-1 Investor Group Supplement”), executed by such Acquiring Investor
Group, the Funding Agent with respect to such Acquiring Investor Group
(including the Conduit Investor and the Committed Note Purchasers with respect
to such Investor Group), such assigning Conduit Investor and the Committed Note
Purchasers with respect to such Conduit Investor, the Funding Agent with respect
to such assigning Conduit Investor and Committed Note Purchasers, the
Co-Issuers, the Swingline Lender and the L/C Provider and delivered to the
Administrative Agent; provided that no consent of the Co-Issuers shall be
required for an assignment to another Committed Note Purchaser or any Affiliate
of a Committed Note Purchaser and its related Conduit Investor or if a Rapid
Amortization Event or an Event of Default has occurred and is continuing. For
the avoidance of doubt, this Section 9.17(c) is intended to permit and provide
for (i) assignments from a Committed Note Purchaser to a Conduit Investor in a
different Investor Group and (ii) assignments from a Conduit Investor to a
Committed Note Purchaser in a different Investor group, and, in each of (i) and
(ii), Exhibit C shall be revised to reflect such assignments.

(d) Subject to Sections 6.03 and 9.17(f), the Swingline Lender may at any time
assign all its rights and obligations hereunder and under the Series 2012-1
Class A-1 Swingline Note, in whole but not in part, with the prior written
consent of the Co-Issuers and the Administrative Agent, which consent shall not
be unreasonably withheld, to a financial institution pursuant to an agreement
with, and in form and substance reasonably satisfactory to, the Administrative
Agent and the Co-Issuers, whereupon the assignor shall be released from its
obligations hereunder; provided that no consent of the Co-Issuers shall be
required if a Rapid Amortization Event or an Event of Default has occurred and
is continuing; provided, further, that the prior written consent of each Funding
Agent (other than any Funding Agent with respect to which all of the Committed
Note Purchasers in such Funding Agent’s Investor Group are Defaulting
Investors), which consent shall not be unreasonably withheld, shall be required
if such financial institution is not a Committed Note Purchaser.

(e) Subject to Sections 6.03 and 9.17(f), the L/C Provider may at any time
assign all or any portion of its rights and obligations hereunder and under the
Series 2012-1 Class A-1 L/C Note with the prior written consent of the
Co-Issuers and the Administrative Agent, which consent shall not be unreasonably
withheld, to a financial institution pursuant to an agreement with, and in form
and substance reasonably satisfactory to, the Administrative Agent and the
Co-Issuers, whereupon the assignor shall be released from its obligations
hereunder to the extent so assigned; provided that no consent of the Co-Issuers
shall be required if a Rapid Amortization Event or an Event of Default has
occurred and is continuing.

 

59



--------------------------------------------------------------------------------

(f) Any assignment of the Series 2012-1 Class A-1 Notes shall be made in
accordance with the applicable provisions of the Indenture.

SECTION 9.18 Defaulting Investors. (a) The Co-Issuers may, at their sole expense
and effort, upon notice to such Defaulting Investor and the Administrative
Agent, (i) require any Defaulting Investor to sell all of its rights,
obligations and commitments under this Agreement, the Series 2012-1 Class A-1
Notes and, in connection therewith, any other Related Documents to which it is a
party, to an assignee; provided that (x) such assignment is made in compliance
with Section 9.17 and (y) such Defaulting Investor shall have received from such
assignee an amount equal to such Defaulting Investor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount of such Defaulting
Investor and all accrued interest thereon, accrued fees and all other amounts
payable to such Defaulting Investor hereunder or (ii) remove any Defaulting
Investor as an Investor by paying to such Defaulting Investor an amount equal to
such Defaulting Investor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount of such Defaulting Investor and all accrued
interest thereon, accrued fees and all other amounts payable to such Defaulting
Investor hereunder.

(b) In the event that a Defaulting Investor desires to sell all or any portion
of it rights, obligations and commitments under this Agreement, the Series
2012-1 Class A-1 Notes and, in connection therewith, any other Related Documents
to which it is a party, to an unaffiliated third party assignee for an amount
less than 100% (or, if only a portion of such rights, obligations and
commitments are proposed to be sold, such portion) of such Defaulting Investor’s
Committed Note Purchaser Percentage of the related Investor Group Principal
Amount of such Defaulting Investor and all accrued interest thereon, accrued
fees and all other amounts payable to such Defaulting Investor hereunder, such
Defaulting Investor shall promptly notify the Master Issuer of the proposed sale
(the “Sale Notice”). Each Sale Notice shall certify that such Defaulting
Investor has received a firm offer from the prospective unaffiliated third party
and shall contain the material terms of the proposed sale, including, without
limitation, the purchase price of the proposed sale and the portion of such
Defaulting Investor’s rights, obligations and commitments proposed to be sold.
The Master Issuer and any of its Affiliates shall have an option for a period of
three (3) Business Day from the date the Sale Notice is given to elect to
purchase such rights, obligations and commitments at the same price and subject
to the same material terms as described in the Sale Notice. The Master Issuer or
any of its Affiliates may exercise such purchase option by notifying such
Defaulting Investor before expiration of such three (3) Business Day period that
it wishes to purchase all (but not a portion) of the rights, obligations and
commitments of such Defaulting Investor proposed to be sold to such unaffiliated
third party. If the Master Issuer or any of its Affiliates gives notice to such
Defaulting Investor that it desires to purchase such, rights, obligations and
commitments, the Master Issuer or such Affiliate shall promptly pay the purchase
price to such Defaulting Investor. If the Master Issuer or any of its Affiliates
does not respond to any Sale Notice within such three (3) Business Day period,
the Master Issuer and its Affiliates shall be deemed not to have exercised such
purchase option.

 

60



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Agreement, if any
Investor becomes a Defaulting Investor, then, until such time as such Investor
is no longer a Defaulting Investor, to the extent permitted by applicable law:

(i) Such Defaulting Investor’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 9.01.

(ii) Any payment of principal, interest, fees or other amounts payable to the
account of such Defaulting Investor (whether voluntary or mandatory, at maturity
or otherwise) shall be applied (and the Co-Issuers shall instruct the Trustee to
apply such amounts) as follows: first, to the payment of any amounts owing by
such Defaulting Investor to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Investor to
the L/C Provider or the Swingline Lender hereunder; third, to provide cash
collateral to the L/C Provider in accordance with Section 4.03(b) in an amount
equal to the amount of Undrawn L/C Face Amounts at such time multiplied by the
Commitment Percentage of such Defaulting Investor’s Investor Group multiplied by
the Committed Note Purchaser Percentage of such Defaulting Investor; fourth, as
the Co-Issuers may request (so long as no Default or Event of Default exists),
to the funding of any Advance in respect of which such Defaulting Investor has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Co-Issuers, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Investor’s potential future funding
obligations with respect to Advances under this Agreement and (y) to provide
cash collateral to the L/C Provider in accordance with Section 4.03(b) in an
amount equal to the amount of any future Undrawn L/C Face Amounts multiplied by
the Commitment Percentage of such Defaulting Investor’s Investor Group
multiplied by the Committed Note Purchaser Percentage of such Defaulting
Investor; sixth, to the payment of any amounts owing to the Investors, the L/C
Provider or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Investor, the L/C Provider or the
Swingline Lender against such Defaulting Investor as a result of such Defaulting
Investor’s breach of its obligations under this Agreement; seventh, so long as
no Default or Event of Default exists, to the payment of any amounts owing to
the Co-Issuers as a result of any judgment of a court of competent jurisdiction
obtained by the Co-Issuers against such Defaulting Investor as a result of such
Defaulting Investor’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Investor or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or any extensions of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed as an Advance
pursuant to Section 2.08(a) in respect of which such Defaulting Investor has not
fully funded its appropriate share, and (y) such Advances were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 7.03 were satisfied or waived, such payment shall be applied solely to
pay the Advances of,

 

61



--------------------------------------------------------------------------------

and extensions of credit resulting from a drawing under any Letter of Credit
that has not been reimbursed as an Advance pursuant to Section 2.08(a) owed to,
all Non-Defaulting Investors on a pro rata basis prior to being applied to the
payment of any Advances of, participations required to be purchased pursuant to
Section 2.09(a) owed to, such Defaulting Investor until such time as all
Advances and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Investors pro rata in accordance with the Commitments
without giving effect to Section 9.18(c)(iii). Any payments, prepayments or
other amounts paid or payable to a Defaulting Investor that are applied (or
held) to pay amounts owed by a Defaulting Investor or to post cash collateral
pursuant to this Section 9.18(c)(ii) shall be deemed paid to and redirected by
such Defaulting Investor, and each Investor irrevocably consents hereto.

(iii) All or any part of such Defaulting Investor’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the non-Defaulting
Investors pro rata based on their Commitments (calculated without regard to such
Defaulting Investor’s Commitment) but only to the extent that (x) the conditions
set forth in Section 7.03 are satisfied at the time of such reallocation (and,
unless the Co-Issuers shall have otherwise notified the Administrative Agent at
such time, the Co-Issuers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the product of any non-Defaulting Investor’s related Investor Group
Principal Amount multiplied by such non-Defaulting Investor’s Committed Note
Purchaser Percentage to exceed such non-Defaulting Investor’s Commitment Amount.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Investor arising from that Investor
having become a Defaulting Investor, including any claim of a non-Defaulting
Investor as a result of such non-Defaulting Investor’s increased exposure
following such reallocation.

(iv) If the reallocation described in clause (iii) above cannot, or can only
partially, be effected, the Co-Issuers shall, without prejudice to any right or
remedy available to them hereunder or under law, prepay Swingline Loans in an
amount equal to the amount that cannot be so reallocated.

(d) If the Co-Issuers, the Administrative Agent, the Swingline Lender and the
L/C Provider agree in writing that an Investor is no longer a Defaulting
Investor, the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Investor will, to the extent applicable, purchase that portion
of outstanding Advances of the other Investors or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Investors in accordance with their respective
Commitments (without giving effect to Section 9.18(c)(iii)), whereupon such
Investor will cease to be a Defaulting Investor; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Co-

 

62



--------------------------------------------------------------------------------

Issuers while that Investor was a Defaulting Investor; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Investor to Investor will constitute a waiver
or release of any claim of any party hereunder arising from that Investor’s
having been a Defaulting Investor.

SECTION 9.19 Consent. Pursuant to Sections 8.7(d), 8.20 and 12.2(a) of the Base
Indenture dated April 16, 2007, among the Co-Issuers and the Trustee (the
“Original Base Indenture”), as amended by the First Supplement, dated as of
March 6, 2009 (the “First Indenture Supplement”), the Second Supplement, dated
as of March 13, 2009 (the “Second Indenture Supplement”), and the Third
Supplement, dated as of December 14, 2011 (the “Third Indenture Supplement”)
(the Original Base Indenture, as supplemented by the First Indenture Supplement,
the Second Indenture Supplement and the Third Indenture Supplement, the
“Existing Base Indenture”), and to Section 11.1 of the Deed of Pledge of
Receivables, dated 12 April 2007, between Domino’s Pizza Overseas Franchising
B.V., as pledgor, and Domino’s Overseas IP Holder C.V., as pledge, and of the
Deed of Pledge of Receivables, dated 12 April 2007, between Domino’s Overseas IP
Holder C.V., as pledgor, and Domino’s Pizza PMC, Inc. and Domino’s Pizza
International, Inc., each as pledgor (each a “Deed of Pledge” and together the
“Deeds of Pledge”)), the undersigned Lender Parties (in their capacity,
collectively with the Series 2012-1 Class A-2 Noteholders, as all of the Series
2012-1 Noteholders and as the Majority Senior Noteholders as defined under the
Existing Base Indenture) hereby direct the Trustee, where such direction from
the Series 2012-1 Noteholders or the Majority Senior Noteholders is required,
(i) to consent in its capacity as Control Party (as defined under the Existing
Base Indenture and in the Deeds of Pledge) to the execution by the Trustee, the
Co-Issuers, the Manager and the other parties thereto, as applicable, of the
Base Indenture (as an amendment and restatement of the Existing Base Indenture)
and the amendments, supplements, amendments and restatements and terminations of
certain other Related Documents and certain Charter Documents listed on Schedule
IV hereto or as otherwise contemplated by, or reasonably necessary in connection
with the transactions described in, the Offering Memorandum, (ii) to consent to
the licenses or sublicenses of the Domino’s IP contained in the Product Purchase
Agreements to be entered into, amended or amended and restated as of the Series
2012-1 Closing Date and (iii) to certify that all relevant Secured Obligations
(as defined in each of the Deeds of Pledge) have been fully, irrevocably and
unconditionally repaid or discharged to its satisfaction and that the Deeds of
Pledge are no longer in force and effect; provided that the foregoing consent
and certification shall not take effect until the Notes have been issued, funds
for the payment of the Series 2007-1 Notes have been deposited in the
appropriate account and are available for payment in full of the Series 2007-1
Notes and the terminations of the agreements listed as Items 22-24 of Schedule
IV have taken effect.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

DOMINO’S PIZZA MASTER ISSUER LLC By:       Name:     Title:  

 

Address:    Domino’s Pizza Master Issuer LLC   24 Frank Lloyd Wright Drive  
P.O. Box 485   Ann Arbor, MI 48105   Attention: Secretary   Facsimile:
866-282-3872

 

DOMINO’S PIZZA DISTRIBUTION LLC By:       Name:     Title:  

 

Address:    Domino’s Pizza Distribution LLC   24 Frank Lloyd Wright Drive   P.O.
Box 485   Ann Arbor, MI 48105   Attention: Secretary   Facsimile: 866-282-3872

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

DOMINO’S IP HOLDER LLC By:       Name:     Title:  

 

Address:    Domino’s IP Holder LLC   24 Frank Lloyd Wright Drive   P.O. Box 485
  Ann Arbor, MI 48105   Attention: Secretary   Facsimile: 866-282-3872

 

DOMINO’S SPV CANADIAN HOLDING

    COMPANY INC.

By:       Name:     Title:  

 

Address:    Domino’s SPV Canadian   Holding Company Inc.   24 Frank Lloyd Wright
Drive   P.O. Box 485   Ann Arbor, MI 48105   Attention: Secretary   Facsimile:
866-282-3872

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

DOMINO’S PIZZA LLC, as Manager By:       Name:     Title:  

 

Address:    Domino’s Pizza LLC   30 Frank Lloyd Wright Drive   Ann Arbor, MI
48106   Attention: Secretary   Facsimile: 734-930-7744

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent

By:       Name:     Title:  

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as L/C Provider

By:       Name:     Title:  

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Swingline Lender

By:       Name:     Title:  

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as the Committed Note Purchaser

By:       Name:     Title:  

 

BARCLAYS BANK PLC,

as the related Funding Agent

By:       Name:     Title:  

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as the Committed Note Purchaser

By:       Name:   David Lefkowitz   Title:   Managing Director

 

JPMORGAN CHASE BANK, N.A.,

as the related Funding Agent

By:       Name:   David Lefkowitz   Title:   Managing Director

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW

YORK BRANCH, and NIEUW

AMSTERDAM RECEIVABLES

CORPORATION, as an Investor Group,

comprised of the entities set forth below

 

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW

YORK BRANCH, as Funding Agent with

respect to such Investor Group

By:       Name:     Title:   By:       Name:     Title:  

 

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW

YORK BRANCH, as Committed Note

Purchaser with respect to such Investor Group

By:       Name:     Title:   By:       Name:     Title:  

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

NIEUW AMSTERDAM RECEIVABLES

CORPORATION, as Conduit Investor with

respect to such Investor Group

By:       Name:     Title:  

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement